Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 1 of 102 PageID #:54615

                                                                                   2784

    1                     IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
    2                              EASTERN DIVISION
    3    MOTOROLA SOLUTIONS, INC., and MOTOROLA   ) No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,             )
    4                                             )
                     Plaintiffs,                  )
    5    vs.                                      ) Chicago, Illinois
                                                  )
    6    HYTERA COMMUNICATIONS CORPORATION, LTD., ) December 10, 2019
         HYTERA AMERICA, INC., and HYTERA         )
    7    COMMUNICATIONS AMERICA (WEST), INC.,     )
                                                  )
    8                Defendants.                  ) 10:15 o'clock a.m.
    9
                                 TRIAL - VOLUME 18 A
  10                         TRANSCRIPT OF PROCEEDINGS
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
  11                                 and a jury
  12
  13     For the Plaintiffs:        KIRKLAND & ELLIS LLP
                                    BY: Mr. Adam R. Alper
  14                                     Mr. Brandon Hugh Brown
                                         Mr. Reza Dokhanchy
  15                                     Ms. Barbara Nora Barath
                                         Mr. Kyle Calhoun
  16                                555 California Street
                                    27th Floor
  17                                San Francisco, California 94104
                                    (415) 439-1400
  18
                                    KIRKLAND & ELLIS LLP
  19                                BY: Mr. Michael W. De Vries
                                    333 South Hope Street
  20                                Los Angeles, California 90071
                                    (213) 680-8400
  21
  22
         Court reporter:                  BLANCA I. LARA
  23                              Official Court Reporter
                                   219 South Dearborn Street
  24                                     Room 2342
                                    Chicago, Illinois 60604
  25                                   (312) 435-5895
                                     blanca_lara@ilnd.uscourts.gov
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 2 of 102 PageID #:54616

                                                                                   2785

    1    Appearances: (Continued:)
    2
         For the Plaintiffs:        KIRKLAND & ELLIS LLP
    3                               BY: Ms. Megan Margaret New
                                    300 North LaSalle Street
    4                               Chicago, Illinois 60654
                                    (312) 862-7439
    5
                                    KIRKLAND & ELLIS LLP
    6                               BY: Ms. Leslie M. Schmidt
                                    601 Lexington Avenue
    7                               New York, New York 10022
                                    (212) 446-4763
    8
         Motorola Corporate Representative:            Mr. Russ Lund
    9
  10
         For the Defendants:        STEPTOE & JOHNSON LLP
  11                                 BY: Mr. Boyd T Cloern
                                         Mr. Michael J. Allan
  12                                     Ms. Jessica Ilana Rothschild
                                         Ms. Kassandra Michele Officer
  13                                1330 Connecticut Avenue., Nw
                                    Washington, DC 20036
  14                                (202) 429-6230
  15                                STEPTOE & JOHNSON LLP
                                    BY: Mr. Daniel Steven Stringfield
  16                                227 West Monroe Street
                                    Suite 4700
  17                                Chicago, Illinois 60606
                                    (312) 577-1267
  18
  19     Hytera Corporate Representative: Michele Ning
  20
  21
  22
  23
  24
  25
           Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 3 of 102 PageID #:54617
                                            Yang - direct by Cloern
                                                                                              2786

               1               THE CLERK: All rise.
               2              (The following proceedings were had in the
               3              presence of the jury in open court:)
               4               THE CLERK: The Court is in session. Please be
10:17:46       5    seated.
               6               THE COURT: Good morning, members of the jury.
               7               Please call the next witness.
               8               MR. CLOERN: Hytera Communications and Hytera America
               9    and America (West), we call Mr. Yu Yang.
10:18:09     10                Jim, could we bring back up PTX 23.2.
             11               YU YANG, DEFENDANTS' WITNESS, PREVIOUSLY SWORN
             12                          DIRECT EXAMINATION (resumed)
             13     BY MR. CLOERN:
             14     Q. Okay. So yesterday I think you mentioned showing your
10:18:25     15     sample radio in 2008 to Premiere Wen. Can you tell us who
             16     Premiere Wen is?
             17     BY THE WITNESS (THROUGH INTERPRETER:
             18     A. Premiere Wen is one of the most highest ranking leaders of
             19     the country. We can say that he's No. 2 in the leadership. He
10:19:07     20     is responsible for the economic development and planning and
             21     matters of those of the country.
             22     Q. Okay. And if you look at your screen. This is the OMAP
             23     we've been discussing (indicating)?
             24     A. Correct.
10:19:25     25     Q. And this is the FPGA, sort of in this area here
           Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 4 of 102 PageID #:54618
                                            Yang - direct by Cloern
                                                                                              2787

               1    (indicating)?
               2    A. Correct.
               3    Q. And in removing the FPGA, you needed to take all the
               4    circuitry in this block, move it over to he OMAP, turn it into
10:19:55       5    ones and zeros, is that right?
               6    A. I'm not sure if that is an accurate definition, but what we
               7    need to do is that we have to take everything in that block and
               8    put it into the DMT, and then to do the software programming
               9    again, and I'm not sure if you can simply say it is ones and
10:20:45     10     zeros.
             11     Q. Is it DMT or DSP maybe?
             12     A. I misspoke.
             13     Q. All right. Well, that's why you're an engineer, not a
             14     lawyer. So let me see if I can get it right.
10:21:01     15                The physical -- the physical circuitry in the FPGA,
             16     that is going to be turned into software -- software code that
             17     will be stored on the OMAP, is that right?
             18     A. Yes.
             19     Q. Okay.
10:21:49     20                MR. CLOERN: Can we go to the next page, please.
             21     BY MR. CLOERN:
             22     Q. And so on PTX 23 and then also on PTX 23.3 and 23.4, do you
             23     see there reasons that Sam Chia gave for removing the FPGA?
             24     A. Yes.
10:22:22     25     Q. Okay. And do you -- first of all, do you agree with those
           Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 5 of 102 PageID #:54619
                                            Yang - direct by Cloern
                                                                                              2788

               1    reasons?
               2    A. I can only partially agree. Some of them make sense, some
               3    of them do not.
               4    Q. And so removing the FPGA, it will, in fact, reduce cost,
10:22:50       5    right?
               6    A. Yes.
               7    Q. And it saves some board space, some space on the circuit
               8    board?
               9    A. Yes.
10:23:08     10     Q. And the FPGA uses a lot of power, right? So you'll save
             11     power by removing it?
             12     A. That's correct. However, the problem is that if we look at
             13     these three points independently, they do make sense. However,
             14     if we look at them together, we can find that we need more time
10:24:29     15     and devote more resource into the work that's related to these
             16     reasons.
             17                Our work with respect to FPGA had already been
             18     completed. If we are to do it again, it would cost a delay in
             19     the lunchtime of the product, and during that delay our product
10:24:50     20     cannot make money. On the contrary, we'd have to spend more
             21     money, and it is a point or a consideration of making a
             22     balance, striking a balance among all factors.
             23     Q. So did removing the FPGA create additional work beyond what
             24     you had already planned for commercialization?
10:25:32     25     A. It works like this, the answer is "yes." However, even
           Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 6 of 102 PageID #:54620
                                            Yang - direct by Cloern
                                                                                              2789

               1    though the algorithm had already been completed and implemented
               2    for writing the codes again for the DSP, it takes a lot of time
               3    to do the work and it would waste us a lot of time.
               4    Q. Did you prepare a slide to demonstrate the evolution of the
10:26:28       5    change in chip?
               6    A. Yes.
               7               MR. CLOERN: Your Honor, may we publish DTX 7.1?
               8               THE COURT: What was the number?
               9               MR. CLOERN: I believe it's 7.1.
10:26:51     10                THE COURT: Is there any objection?
             11                MR. ALPER: No, your Honor. Sorry.
             12                THE COURT: Proceed.
             13               (Exhibit published to the jury.)
             14     BY MR. CLOERN:
10:27:05     15     Q. Now --
             16                THE COURT: Counsel, you can move that lectern over,
             17     if it's movable.
             18                MR. ALPER: I'll shift out of the way.
             19                THE COURT: Okay. Proceed.
10:27:21     20                MR. ALPER: Thank you.
             21     BY MR. CLOERN:
             22     Q. So can you please describe what you're showing us on the
             23     slide?
             24                And, by the way, you may want to give a break for the
10:27:31     25     interpreter if your answers are more than a few sentences.
           Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 7 of 102 PageID #:54621
                                            Yang - direct by Cloern
                                                                                              2790

               1    A. On the very left portion of the slide, the three modules,
               2    namely, CCL, DLL, and the physical layer, those are the
               3    standard layers in the protocol stack pertaining to ETSI
               4    standards.
10:28:32       5               On the very right-hand portion, these are the three
               6    solutions that we have used for the entire project. The first
               7    one consists of three chips, ARM, DSP and FPGA.
               8               In the very beginning, we put these three layers into
               9    the three chips, ARM, DSP and FPGA.
10:29:30     10                In the version that we've demonstrated to Premiere
             11     Wen, we included in that version the OMAP, which would place
             12     the chip consisting of the ARM and DSP chip, and we put the DLL
             13     layer into the ARM core of the OMAP chip, and we put the other
             14     -- we put the DSP core into the DLL and we put DLL into the DSP
10:30:36     15     core of the OMAP chip, and in this version it did not have a
             16     physical layer.
             17                For the physical layer, it is still put into the FPGA,
             18     that part did not change.
             19                After Sam Chia took over and after we removed the
10:32:02     20     FPGA, the change was greater. The physical layer is then put
             21     into the DSP. However, there is not enough space and
             22     configuration on the DSP.
             23                And as we can see on the right-hand side portion,
             24     there are blocks identified or labeled as UMAC and LMAC. We
10:32:25     25     put the UMAC into the ARM core so that there would be more
           Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 8 of 102 PageID #:54622
                                            Yang - direct by Cloern
                                                                                              2791

               1    space in the DSP core for us to implement the physical layer,
               2    and that change or adjustment would affect our overall work.
               3    Q. And so is this right here (indicating) what the 2007
               4    testing you described was about?
10:32:55       5    A. Correct.
               6    Q. The three boards you described that you tested and
               7    interoperated with the Motorola radio?
               8    A. Correct.
               9    Q. And then this one is the one that you developed in 2008 and
10:33:30     10     created a sample radio from it that you showed to Premiere Wen
             11     (indicating)?
             12     A. Correct.
             13     Q. And then this final one here is what the company launched
             14     in 2010 after the Malaysian team came over, right?
10:34:03     15     A. Yes.
             16     Q. Okay.
             17                MR. CLOERN: Jimmy, you can take that down.
             18                Can you bring back up 23.2.
             19     BY MR. CLOERN:
10:34:23     20     Q. And in moving all this, take out this chip and moving it
             21     over here (indicating), could you reuse any of the prior work,
             22     any of the work creating the FPGA?
             23     A. Of course. With respect to the technical aspect, the most
             24     difficult part would be the implementation of the algorithm.
10:35:22     25     The language that a program or a software uses is just a matter
           Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 9 of 102 PageID #:54623
                                            Yang - direct by Cloern
                                                                                              2792

               1    of the format of the implementation. It is like when someone
               2    writes a novel. What matters is the content and the story line
               3    of the novel. And if it's intended for a certain group of the
               4    audience or readers, it would be written in the language for
10:35:46       5    that intended audience.
               6    Q. So in your example, the algorithm is the novel, and then
               7    you can write that novel in whatever language, and you can
               8    write the algorithm in whatever computer language, is that
               9    your ....
10:36:13     10     A. Yes.
             11     Q. And so could you reuse the algorithms and just write them
             12     instead of in verilog, write them in C?
             13     A. Yes.
             14                MR. CLOERN: Jim, bring up 23.5 and 23.6.
10:37:02     15     BY MR. CLOERN:
             16     Q. Now, are these the algorithms and functionality that would
             17     need to be recoded from verilog to C by removing the FPGA?
             18     A. Yes. Throughout this PowerPoint slide, we can see that the
             19     original term that Sam used is "recode," and the meaning of
10:37:58     20     that word "recode" is not we should take the original algorithm
             21     and write it in another language.
             22     Q. So let's take the first one. "Digital TX," is that the
             23     digital transmission?
             24     A. Yes. Digital transmission.
10:38:29     25     Q. And in the digital transmitter, are there three algorithms
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 10 of 102 PageID #:54624
                                         Yang - direct by Cloern
                                                                                           2793

            1   that need to be recoded?
            2   A. Yes.
            3   Q. And on the first one where it says "bit to symbol mapping"
            4   and it says "recode to C55," what does that mean?
10:39:23    5   A. This is one of the functionalities that we did in the FPGA,
            6   and our DSP core is the C55 core. And it means here that we
            7   have to recode the code for the C55 core.
            8   Q. Okay. So all -- if you look over to where it says "Common
            9   Items," it's the last large bullet on the second page.
10:40:10   10              Do you see that?
           11   A. Yes, I see it.
           12   Q. Okay. And you see it says "All These Are New Code"?
           13   A. Yes.
           14   Q. Okay. And now, did the FPGA already have a timer for the
10:40:42   15   TBMA function?
           16   A. FPGA chip has a characteristic. It performs computation or
           17   calculation by using the hardware, and the timer is implemented
           18   in the hardware in the FPGA chip.
           19              So that is why we did not have to do a lot of work for
10:41:55   20   the FPGA chip with respect to this aspect. However, when it
           21   comes to the C55 chip, it is a little troublesome because C55
           22   is not a very good chip that is appropriate for implementing or
           23   realizing precise timing, that is the reason why Sam took this
           24   functionality out.
10:42:22   25   Q. So in the C55, that refers to the DSP and the OMAP chip?
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 11 of 102 PageID #:54625
                                         Yang - direct by Cloern
                                                                                           2794

            1   A. Correct.
            2   Q. And so -- and FPGA has sort of an inherent ability to do
            3   precise timing, is that right?
            4   A. Yes.
10:42:49    5   Q. And to get that kind of timing in the OMAP's DSP, call it
            6   C55, you're going to have to write software code to make that
            7   happen, is that right?
            8   A. Yes. The reason is not C55 itself. It's not responsible
            9   for the timing functionality in the first place.
10:43:29   10   Q. Okay. And, now, is there anywhere on this page that talks
           11   about using any Motorola code to perform any of these tasks?
           12   A. No. All the content in this page basically all talks about
           13   how to reuse the code, that was already done for the FPGA.
           14   Q. And other than what's listed in "Common Items," everything
10:44:19   15   on this page was already done in the FPGA and the algorithms
           16   could be reused, is that correct?
           17   A. Correct.
           18   Q. And is there anything in this presentation that Sam Chia
           19   sent to the Chinese engineers regarding the FPGA removal that
10:44:52   20   says anything at all about using any Motorola information for
           21   this recoding work?
           22   A. No.
           23              MR. CLOERN: If we look at 23.7, please.
           24   BY MR. CLOERN:
10:45:27   25   Q. And what are we seeing here in the FPGA removal
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 12 of 102 PageID #:54626
                                         Yang - direct by Cloern
                                                                                           2795

            1   announcement?
            2   A. Are you asking me to explain this?
            3   Q. Please.
            4   A. This talks about the arrangements for removing the FPGA.
10:46:24    5   The very top arrow talks about migrating FPGA code to C55, and
            6   it indicates that the timeframe for completion that they hope
            7   or expect would be by November 2008.
            8              And at the same time in September of that year, we
            9   also initiated the code design work without the FPGA, and that
10:47:29   10   is depicted in the third arrow on this page.
           11              And what is shown for the second arrow means that
           12   throughout that timeframe or time period, we were still using
           13   the FPGA.
           14              And what is shown in the third arrow, the timeframe
10:48:22   15   for that arrow is January or February of 2009, and that is the
           16   timeframe we hope that we would have the entire completed
           17   hardware portion, which is expected to come out around January
           18   or February of 2009.
           19              And as shown on the very top arrow, the software
10:48:45   20   migration work would be completed by November of 2008, and we
           21   hope that after the hardware is ready and comes out we would be
           22   able -- and we will be able to put the software portion that
           23   does not have the FPGA to the new hardware.
           24   Q. So by November 2008, move the code from the FPGA to the
10:49:16   25   OMAP, and then by January or February have the OMAP removed and
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 13 of 102 PageID #:54627
                                         Yang - direct by Cloern
                                                                                           2796

            1   use the OMAP-only hardware, is that correct?
            2              INTERPRETER LIN: Counsel, did you say "have the OMAP
            3   removed"?
            4              MR. CLOERN: I'm sorry.
10:49:34    5   BY MR. CLOERN:
            6   Q. So by November 2008, Sam's plan was to have the code, the
            7   FPGA code moved over to the OMAP, and then by early 2009 the
            8   plan was to have the new hardware that only an OMAP in it and
            9   no FPGA? Did I get that right?
10:50:00   10   A. Yes. Correct.
           11   Q. So is there any significance to the January, February 2009
           12   date that Sam Chia wanted to be done with this removal of the
           13   FPGA and migration of the code?
           14   A. There would be an IWC Exhibition in March 2009, and Sam was
10:51:14   15   hoping that we would be able to demonstrate the sample without
           16   the FPGA in that exhibition.
           17   Q. And what is the IWC?
           18   A. IWC is a very important exhibition and conference for the
           19   industry of two-way radios.
10:51:44   20   Q. And you wanted to have the new hardware design without the
           21   FPGA ready to be displayed at the IWCE, is that right?
           22   A. Yes.
           23   Q. And that was March of 2009?
           24   A. Yes.
10:52:14   25              MR. CLOERN: PTX 21, is that in? No?
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 14 of 102 PageID #:54628
                                         Yang - direct by Cloern
                                                                                           2797

            1             (Brief pause.)
            2   BY MR. CLOERN:
            3   Q. Can you turn in your binder to PTX 21.
            4              Do you recognize this document?
10:52:38    5   A. I came across the document when I was preparing for my
            6   trial testimony.
            7   Q. And did you see this -- were you shown this document at
            8   your deposition as well?
            9   A. Yes.
10:53:05   10   Q. And had you ever seen this document before -- before this
           11   lawsuit was filed?
           12   A. No.
           13   Q. Can you tell us, though, what this document is?
           14   A. This is an e-mail sent to G.S. Kok by Sam and it copied the
10:54:03   15   Malaysian team, the Malay team. And you can see in this e-mail
           16   it contains an attachment which says "FPGA Analysis." And I
           17   think Sam was trying to explain the work related to the removal
           18   of FPGA.
           19   Q. And was this document produced by Hytera in this
10:54:23   20   litigation? It has an HYT Bates stamp with a number in the
           21   corner?
           22   A. Yes.
           23              MR. CLOERN: Your Honor, we would offer this for
           24   admission.
10:54:40   25              MR. ALPER: We think it's in evidence, but no
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 15 of 102 PageID #:54629
                                         Yang - direct by Cloern
                                                                                           2798

            1   objection.
            2              MR. CLOERN: Sorry.
            3              THE COURT: It may be published if it has not yet been
            4   published.
10:54:48    5             (Exhibit published to the jury.)
            6   BY MR. CLOERN:
            7   Q. And so this e-mail, this is only among the Malaysian team,
            8   former Motorola employees, is that your testimony?
            9   A. Yes.
10:55:12   10   Q. And the attachment is a FPGA Analysis. I think that starts
           11   on 21.5.
           12              MR. CLOERN: Can you, Jim, pull up the attachment.
           13   BY MR. CLOERN:
           14   Q. And this attachment was only -- was not shared, to your
10:55:40   15   knowledge, with the Chinese engineers?
           16   A. That's correct.
           17              MR. CLOERN: And, Jim, could you put this aside PTX
           18   23, which is the announcement to the Chinese engineers of the
           19   decision to remove the FPGA.
10:56:15   20              And, Jim, can you -- it's the FPGA Analysis on the
           21   left, can you please pull up PTX 21.12.
           22   BY MR. CLOERN:
           23   Q. Now, Mr. Yu, do you see the fourth bullet point talking
           24   about needing to implement an L1 timer in the C55, and then the
10:56:44   25   bullet point after that saying:
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 16 of 102 PageID #:54630
                                         Yang - direct by Cloern
                                                                                           2799

            1             "This will result using a lot of Moto code and
            2             this is a concern."
            3   A. Yes, I see those.
            4   Q. Now, had you ever seen that before a lawyer showed it to
10:57:15    5   you at your deposition?
            6   A. No.
            7   Q. And this is part of the Malaysian team's analysis in
            8   determining whether they wanted to remove the FPGA, is that
            9   right?
10:57:45   10   A. That is correct.
           11   Q. And as far as you know, that was not shared, this FPGA
           12   Analysis was not shared outside the Malaysian team?
           13   A. That is correct.
           14   Q. And once the Malaysian team decided to remove the FPGA and
10:58:08   15   move its functionality to the OMAP, did they then share with
           16   your Chinese team the FPGA removal announcement?
           17   A. According to my understanding, they did share the
           18   announcement, but they did not share the analysis that we see
           19   on the left-hand side of the screen.
10:58:57   20   Q. Now, how do you -- how do you know that the FPGA Analysis,
           21   the one on the left side, how do you know that was not shared
           22   with the Chinese software engineers?
           23   A. That is based on my own memory and understanding. And
           24   first of all, based on the e-mail that we just saw, that is
11:00:16   25   only an internal e-mail, internally circulated and shared
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 17 of 102 PageID #:54631
                                         Yang - direct by Cloern
                                                                                           2800

            1   amongst the Malaysian team. And I was considered one of the
            2   most senior Chinese employees at the company at that time, and
            3   first of all, Sam Chia did not talk to me or mention to me
            4   anything about the analysis, nor do I remember anyone who have
11:00:42    5   come to me to talk about the code or matters related to that
            6   aspect that Sam Chia might've told them.
            7   Q. And why do you think this would've been brought to your
            8   attention if it had been shared outside the Malaysian group?
            9   A. I think it is, because it mentioned things about using
11:02:13   10   other people's code. And for us, as software engineers, we
           11   know it is not the right thing to do. And at that time we have
           12   completed all the work and we would hope that we would include
           13   something better in the work that we already did instead of
           14   using something that is wrong or not good in our code or in the
11:02:37   15   project that we have had already completed. And we would hope
           16   that the hardware that we have done would be kept perfect and
           17   good. We would not want anything bad to pollute the work that
           18   we already did.
           19   Q. And you testified that you were shown this document at your
11:02:57   20   deposition. How did you feel when you first saw it?
           21   A. At that time I felt surprised and a little bit
           22   disappointed. And as I mentioned earlier, all the Chinese
           23   employees were already doing a very good job under the guidance
           24   of Professor Sun. And we already had a plan to sell our
11:04:29   25   product in January 2009, and we cannot understand why Sam Chia
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 18 of 102 PageID #:54632
                                         Yang - direct by Cloern
                                                                                           2801

            1   would want to remove the FPGA if they had the ability to do so.
            2   Of course, they could just go ahead and do so, and we also
            3   considered them to be very capable people.
            4              And there would be no problem if we could do it on our
11:04:53    5   own. We could do it by ourselves. And that is why I don't
            6   understand, why we did not understand why they had to use this
            7   method instead of doing it on our own.
            8   Q. So please turn to PTX 483 in your binder.
            9              Can you tell us what this document is?
11:05:19   10   A. This is a table containing the allocation and tracking of
           11   the test that we are assigned to. I came up with this plan
           12   together with them and I was responsible for the update, the
           13   status update of this table.
           14   Q. And so are these the tasks in this spreadsheet that Sam
11:06:32   15   wanted to complete before the IWCE Conference so they could
           16   have a product ready for that conference?
           17   A. Yes. As you can see, there is a table on the later pages,
           18   pages 8 and 9, and we would hope that we could complete these
           19   objectives around the end of 2008.
11:07:31   20   Q. And that's what this table here shows?
           21   A. Correct.
           22   Q. Okay.
           23              MR. CLOERN: Jim, let's go back to the first page.
           24   BY MR. CLOERN:
11:07:44   25   Q. Now, who are the people listed under column C
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 19 of 102 PageID #:54633
                                         Yang - direct by Cloern
                                                                                           2802

            1   "Responsibility"?
            2   A. These are all our Chinese engineers.
            3   Q. And that's true for all the tasks listed in this
            4   spreadsheet?
11:08:13    5   A. In the very beginning when we were preparing this
            6   spreadsheet, yes, what we listed at that time was all Chinese
            7   engineers.
            8   Q. Now, did you guys meet the deadline to complete all these
            9   tasks?
11:08:41   10   A. According to my memory, in the later days, there were still
           11   some tasks that we did not fully complete, and that is when Sam
           12   stepped in and said that he would take over such work.
           13   Q. Now, how many tasks are listed in this spreadsheet in
           14   total? Do you know?
11:09:25   15   A. For the specific number, I have to count, but by the
           16   general look, I would say around 140 items, entries.
           17   Q. Okay. And if we go on. So that's on these pages 2, 3, 4,
           18   5, and I think 6.
           19   A. Correct.
11:10:04   20   Q. And about how many of these in February were not completed?
           21   And that's February 2009.
           22   A. Very few. I would say just around 3 or 4 tasks that were
           23   not completed.
           24   Q. Okay.
11:10:37   25              MR. CLOERN: Can we bring up PTX --
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 20 of 102 PageID #:54634
                                         Yang - direct by Cloern
                                                                                           2803

            1   BY MR. CLOERN:
            2   Q. Or turn to PTX 814 in your binder.
            3              Okay. I think this has been previously admitted.
            4              Can you tell us what this document is, Mr. Yu?
11:11:24    5   A. This relates to some of the tasks that were not completed
            6   in the later days as I mentioned in my previous answer. And
            7   Sam said that he would take over those tasks and complete those
            8   tasks.
            9              So he provided a library to our colleagues related to
11:12:11   10   the physical layer. And he said that for the functionalities,
           11   such as the noise suppression, carrier detect, squelch, and
           12   modulation limit, he would complete those tasks and he would
           13   prepare a library related to those functionality so we could
           14   use such a library.
11:12:32   15   Q. So these tasks --
           16              THE COURT: When Mr. Chia said that he would complete
           17   those tasks, did he mean that he would do that personally or
           18   that his team would do so?
           19              THE WITNESS (THROUGH INTERPRETER: The word or wording
11:13:18   20   that he used was that these tasks are not completed and "now
           21   I'll do it," that's the phrase that he used.
           22              And amongst the people on the Malaysian team, we
           23   considered Sam to be an expert on DSP. So when he said that
           24   "I'll do it," we would think that Sam himself would do it.
11:13:40   25              THE COURT: Proceed.
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 21 of 102 PageID #:54635
                                         Yang - direct by Cloern
                                                                                           2804

            1   BY MR. CLOERN:
            2   Q. And is this Sam (indicating)? Is that his e-mail
            3   (indicating)?
            4   A. Yes. His Chinese name is "Xiehanxiong," which is
11:14:03    5   phonetically spelled as what the e-mail address shows.
            6   Q. And is this the library, DMR DSP?
            7   A. Yes.
            8   Q. And he said to use it for these four functions?
            9   A. Correct.
11:14:29   10   Q. And these were four of the 130 functions that Sam wanted to
           11   complete by early 2009 so he could have the FPGA fully removed
           12   before the IWCE conference in March?
           13   A. Correct.
           14   Q. Now, if you were to open up this library, would you see
11:15:16   15   object code inside?
           16   A. A library file is not a human readable file. It can only
           17   be opened and read by machine. So you cannot actually open it.
           18   Q. Did you have any suspicion -- let me back up.
           19              Have you been informed as part of this -- as part of
11:15:59   20   the lawsuit, that DMR DSP was compiled from Motorola code that
           21   Sam had?
           22   A. No.
           23   Q. So let's just assume that's the case, that Sam compiled
           24   this library from code he or Y.T. took from Motorola. If you
11:16:41   25   open this library, would you able to tell that with your
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 22 of 102 PageID #:54636
                                         Yang - direct by Cloern
                                                                                           2805

            1   experience as a software engineer?
            2   A. The library file cannot be opened. It is a stand-alone
            3   file.
            4   Q. So are all four of these tasks -- noise suppression,
11:17:27    5   carrier detect, squelch, modulation limit -- are they all
            6   related to the FPGA removal?
            7   A. Yes.
            8   Q. And so other than carrier detect, these were all things
            9   that you already had the algorithms for, is that correct?
11:18:03   10   A. That is correct.
           11   Q. So if we again have the assumption that Sam used Motorola
           12   code to create this library, why would he need to do that? Do
           13   you have any idea?
           14              INTERPRETER LIN: The interpreter is asked to repeat
11:18:40   15   the translation.
           16             (Brief pause.)
           17   BY THE WITNESS (THROUGH INTERPRETER:
           18   A. That is something that Sam did. I do not have a clear
           19   knowledge about it. Probably you have to ask him. But my
11:19:35   20   understanding or my guess is that he was probably stressed with
           21   the time pressure of participating in the IWC Exhibition, so he
           22   probably took a shortcut, but for the specific reason or the
           23   motivation after that, behind it, you have to ask Sam.
           24              And my understanding is that it's okay that we did not
11:20:01   25   do it. It is also okay that we did not participate in the IWCE
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 23 of 102 PageID #:54637
                                         Yang - direct by Cloern
                                                                                           2806

            1   Exhibition. It was not that important.
            2   BY MR. CLOERN:
            3   Q. Did you ever see anyone using Motorola code at Hytera?
            4   A. I have not.
11:20:32    5   Q. And you and the organization were directly under Sam for
            6   DMR software and managed everyone else?
            7   A. Correct.
            8   Q. Do you understand that the L1 timer was also -- the
            9   recoding for that was not finished as of February 2009?
11:21:04   10   A. That is correct.
           11   Q. And are you also -- do you also understand that Peiyi Huang
           12   sent out the RFHAL library which contained L1 timer around that
           13   time?
           14   A. At that time I did not know about it because I was not
11:21:46   15   responsible for that part.
           16   Q. Have you later come to understand that Peiyi Huang sent out
           17   the RFHAL library containing the L1 timer code around this time
           18   just in advance of the IWCE Conference?
           19   A. I did not know about this until I was preparing for this
11:22:39   20   litigation for a lawsuit. The reason is that Huang Peiyi's
           21   team was led by her and it was not managed by me, so I did not
           22   have knowledge about it.
           23   Q. And there's another library at issue in this case called
           24   the RAF, R-A-F, library. Was that also in an area managed by
11:23:11   25   Huang Peiyi?
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 24 of 102 PageID #:54638
                                         Yang - direct by Cloern
                                                                                           2807

            1   A. With respect to the functionality, it was also done by her,
            2   and I came across the knowledge in this aspect when I was
            3   preparing for this case. I did not know about this until I was
            4   shown the evidence by the attorneys. Prior to that, I had no
11:23:55    5   knowledge.
            6              MR. CLOERN: Can we bring back PTX 483, page 5, and
            7   focus on row 89.
            8   BY MR. CLOERN:
            9   Q. Do you see there it says "the protocol stack and the
11:24:25   10   estimated man-days is 150"?
           11   A. Yes, I see it.
           12   Q. And, again, this is the spreadsheet from June of 2008 that
           13   was created -- or July 2008 that was created shortly after Sam
           14   Chia and others came to Hytera, is that right?
11:25:07   15   A. The document itself has a date, but based on what I
           16   remember, it is roughly around that timeframe you mentioned.
           17   Q. And is this 150 days, is that the estimate for creating the
           18   entire protocol stack?
           19   A. It certainly is not. As I mentioned yesterday and today,
11:26:13   20   we started doing our work related to the protocol stack from
           21   the year of 2005 all the way into the years of 2006 and 2007.
           22   By the time those people joined Hytera, we had already been
           23   working on this area of work for two or three years. And the
           24   time estimated here would refer to the time needed for the work
11:26:41   25   related to the adjustment after the removal of FPGA.
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 25 of 102 PageID #:54639
                                         Yang - direct by Cloern
                                                                                           2808

            1   Q. So this was just for the recoding of the physical layer of
            2   the protocol stack from the FPGA to the OMAP?
            3   A. That is not a very accurate way of putting it. What you
            4   just said is one part of it, and another part would be related
11:27:45    5   to the adjustments that would need to be done for the removal
            6   of FPGA.
            7              Everything that has been done would have to be done
            8   again for the removal of the FPGA, and the version or versions
            9   that are already tested would have to be tested again. All
11:28:04   10   this work would take time.
           11   Q. So is it your testimony that all of the work that you done
           12   on the physical layer would have to be redone again, is that
           13   right?
           14   A. That is not correct. What I mentioned earlier is the
11:28:49   15   adjustment. And as I mentioned also, the algorithms have
           16   already been completed. And what is estimated here for the
           17   estimated man-days would be the time that is required by -- for
           18   translating the verilog language to the "c" language that can
           19   be used by the DSP.
11:29:15   20   Q. And did you already have a working protocol stack in the
           21   FPGA at this point?
           22   A. Of course. Our interoperability testing with the Motorola
           23   device can prove that. Also, the symbol device that we
           24   demonstrated to Premiere Wen can also prove that.
11:29:58   25   Q. I'm sorry, I may have forgotten to ask you this: Peiyi
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 26 of 102 PageID #:54640
                                         Yang - direct by Cloern
                                                                                           2809

            1   Huang, did she come over from Motorola?
            2   A. Correct.
            3   Q. And did she come at the same time as Sam or was it a few
            4   months afterwards?
11:30:21    5   A. She joined a few months later. Based on what I remember,
            6   it was February 2009.
            7   Q. Was she what you would consider a member of the Malaysian
            8   team?
            9   A. Yes. She also came from Malaysia.
11:30:54   10   Q. The work that you had done prior to the Malaysian team
           11   coming over, did that -- did that prototype work contain
           12   software architecture?
           13   A. Of course.
           14   Q. What is software architecture?
11:31:22   15   A. The software architecture is the organization of the piece
           16   of software. And it includes the modules, different modules in
           17   the software, as well as the connections between various
           18   modules and their definitions.
           19   Q. And Y.T. Kok in, I think, July or August 2008, he proposed
11:32:05   20   changes to the software architecture, is that right?
           21   A. Based on what I remember, it was around that timeframe.
           22   Q. Okay. And do you remember what change he proposed?
           23   A. After he saw our work, he started to tell us and encourage
           24   us to use something that is called CPA.
11:33:04   25   Q. And what is CPA?
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 27 of 102 PageID #:54641
                                         Yang - direct by Cloern
                                                                                           2810

            1   A. CPA stands for common platform architecture. In one piece,
            2   he hoped to adopt such common platform architecture so that it
            3   can be applied to all radios and all functionality. With such
            4   a common software architecture, we can then work on our radio,
11:33:49    5   all of our radios based on this common architecture, that is
            6   Y.T.'s idea.
            7   Q. And what did you think about Y.T.'s idea?
            8   A. Before Y.T. Kok joined Hytera, we had our own software
            9   architecture for our project, and it applies to all of the
11:35:35   10   products. And all of the people working on the product believe
           11   that it was a simple and high efficient -- highly efficient
           12   architecture.
           13              And I personally feel that Y.T.'s idea or thinking is
           14   particularly ideal. He was looking for a large and very
11:35:57   15   complex architecture that would cover all the requirements from
           16   now until the future time. And we, I mean I myself and other
           17   colleagues who were working on the software architecture at
           18   that time, did not agree with that. What we wanted would be a
           19   small and simple architecture that is open and expandable or --
11:36:23   20   can be extended, and that would help us save time and that
           21   would allow us to perform our work in a more flexible way.
           22              So to sum up, we, meaning myself and other colleagues
           23   who were working with me, did not agree with Y.T.'s idea at
           24   that time.
11:36:45   25   Q. Did some people actually quit over this dispute?
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 28 of 102 PageID #:54642
                                         Yang - direct by Cloern
                                                                                           2811

            1   A. Yes. And it was just -- it was not just one person. At
            2   that time when we were arguing or debating with Y.T. and trying
            3   to reason with him, he still wanted to promote this idea, to
            4   promote this architecture. So a lot of people of us, a lot of
11:37:34    5   colleagues of ours, particularly those working on software
            6   architecture, left the company due to this.
            7   Q. Are abstraction layers part of the platform architecture?
            8   A. When you talk about the abstraction layer, there is an
            9   abstraction layer related to the software, there is also an
11:38:16   10   abstraction layer related to the operating system. I'm not
           11   sure which one you're talking about or maybe you're talking
           12   about both.
           13   Q. Both.
           14   A. Yes.
11:38:30   15   Q. So they're both part of the CPA complex work architecture?
           16   A. That is correct.
           17   Q. Now, whether you do have an abstraction layer for the
           18   hardware or operating system or you don't, does that change how
           19   the product operates to the user?
11:38:52   20   A. What matters to the users or customers would be the MMI man
           21   machine interface. Everything below the MMI would be something
           22   that would be handled by our own software engineers.
           23              For the users, what they see or what matters to them
           24   on the actual product would be things such as the spring, or
11:40:18   25   the button, or the light, the indicator light, those are
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 29 of 102 PageID #:54643
                                         Yang - direct by Cloern
                                                                                           2812

            1   related to the MMI. It has nothing to do with the software
            2   architecture.
            3              Another point I want to make is that we can also
            4   provide the users with something that is entirely the same, but
11:40:37    5   with a completely different software structure. Those are the
            6   two points I want to emphasize.
            7   Q. Now, you mentioned the MMI. The MMI was not done on the
            8   DMR prototype in early 2008, is that right?
            9   A. We can put it in this way: In that device that we use to
11:41:53   10   interoperate with Motorola's device, we actually did a
           11   simulated or analog MMI on the PC device and we started doing
           12   such work in 2008. In the sample device that we demonstrated
           13   to Premiere Wen in July of 2008, it actually included a very
           14   simple MMI.
11:42:18   15   Q. But it didn't have all of the applications and features
           16   that you would ultimately launch on a version one of a
           17   commercial radio, is that right?
           18   A. You can say it that way, yes.
           19   Q. And the applications and features, were a lot of those
11:42:53   20   ported over from your applications and features that you've
           21   been using on your analog products for years?
           22   A. The majority of those could be ported over. However, the
           23   DMR's do have its own applications and features. What we need
           24   to do was to add that portion, but from the technical
11:43:46   25   perspective, they basically operate in the same way.
       Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 30 of 102 PageID #:54644
                                         Yang - direct by Cloern
                                                                                           2813

            1   Q. Okay. Had Hytera also in its analog and other digital
            2   products, has Hytera previously used abstraction code, for
            3   example, for hardware drivers?
            4   A. The answer is certainly "yes." And the hardware
11:44:58    5   abstraction layer is common sense. It's not something new.
            6              And I would like to offer my explanation. It may take
            7   everyone some time to listen to it.
            8              THE COURT: Well, let's stop for lunch.
            9              Members of the jury, please come back in an hour.
11:45:15   10              THE CLERK: All rise. The Court is adjourned for one
           11   hour.
           12
           13             (Luncheon recess taken from 11:45 o'clock p.m.
           14             to 12:45 o'clock p.m.)
11:45:52   15
           16                    *     *      *     *     *     *      *     *
           17
           18
           19    I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT FROM THE
           20           RECORD OF PROCEEDINGS IN THE ABOVE-ENTITLED MATTER
           21
           22   /s/Blanca I. Lara.                            December 10, 2019
           23
           24
           25
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 31 of 102 PageID #:54645

                                                                                    2814

     1                    IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
     2                             EASTERN DIVISION

     3   MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
     4                                                        )
                        Plaintiffs,                           )
     5   vs.                                                  )   Chicago, Illinois
                                                              )
     6   HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   December 10, 2019
         HYTERA AMERICA, INC., and HYTERA                     )
     7   COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
     8                  Defendants.                           )   1:00 o'clock p.m.

     9                              TRIAL - VOLUME 18B
                                 TRANSCRIPT OF PROCEEDINGS
   10
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.,
   11                                and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MR. ADAM R. ALPER
   14                                     MR. REZA DOKHANCHY
                                          MR. BRANDON HUGH BROWN
   15                                     MR. AKSHAY DEORAS
                                     555 California Street
   16                                Suite 2700
                                     San Francisco, California 94104
   17                                (415) 439-1400

   18                                KIRKLAND & ELLIS, LLP
                                     BY: MR. MICHAEL W. DE VRIES
   19                                     MR. CHRISTOPHER M. LAWLESS
                                     333 South Hope Street
   20                                Suite 2900
                                     Los Angeles, California 90071
   21                                (213) 680-8400

   22    Court Reporter:             JUDITH A. WALSH, CSR, RDR, F/CRR
                                     Official Court Reporter
   23                                219 South Dearborn Street, Room 2342
                                     Chicago, Illinois 60604
   24                                (312) 435-5895
                                     blanca_lara@ilnd.uscourts.gov
   25
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 32 of 102 PageID #:54646

                                                                                    2815

     1   APPEARANCES (Continued:)

     2   For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MS. MEGAN MARGARET NEW
     3                               300 North LaSalle Street
                                     Chicago, Illinois 60654
     4                               (312) 862-7439

     5
         For the Defendants:         STEPTOE & JOHNSON, LLP
     6                               BY: MR. BOYD T. CLOERN
                                          MR. MICHAEL J. ALLAN
     7                                    MS. JESSICA ILANA ROTHSCHILD
                                          MS. KASSANDRA MICHELE OFFICER
     8                               1330 Connecticut Avenue NW
                                     Washington, DC 20036
     9                               (202) 429-6230

   10

   11    ALSO PRESENT:

   12                          MS. AMANDA LIN, Interpreter

   13                          MS. ZHAO, Check Interpreter

   14                          MR. RUSS LUND and

   15                          MS. MICHELE NING

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 33 of 102 PageID #:54647
                                    Yang - direct by Cloern
                                                                                    2816

     1         (Proceedings heard in open court.           Jury in.)

     2              THE COURT:     Good afternoon, members of the jury.

     3              Please re-call the witness.

     4         (Pause.)

     5              THE COURT:     Proceed.

     6             YU YANG, DEFENDANT'S WITNESS, PREVIOUSLY SWORN

     7                         DIRECT EXAMINATION (Resumed)

     8   BY MR. CLOERN:

     9   Q.   Good afternoon, Mr. Yu.        I think before the break, I had

   10    asked you about whether in analog products prior to DMR,

   11    Hytera -- and its other digital products, Hytera had

   12    experienced abstracting code for drivers.

   13               INTERPRETER LIN:       Abstracting code for --

   14               MR. CLOERN:      Drivers.

   15    BY THE WITNESS (through interpreter):

   16    A.   The work for doing the abstraction code is very common,

   17    and it is a simple task for us, people working on software.

   18    And I can explain the work that we do with respect to the

   19    abstraction layer.

   20               When we use the hardware, a lot of times we use

   21    something called the register.          For example, the hardware, we

   22    might use a speaker or a light, and we use register to make

   23    the hardware pieces work.         With respect to the software --

   24    with respect to the work related to software coding, we also

   25    use something that is also similar to a register or the
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 34 of 102 PageID #:54648
                                    Yang - direct by Cloern
                                                                                    2817

     1   concept of a register, and it applies the same thinking and

     2   idea of operating the hardware pieces when it works to operate

     3   the software.

     4                The thinking or the logic is consistent.           It means

     5   not for the layers, we would put all the things with respect

     6   to operating the hardware into something that the people

     7   working on software would be familiar with.             And we abstract

     8   that part so it become -- so that it would become an

     9   abstraction layer.       For example, if we abstract the content of

   10    the hardware, we will make it into a software.              And that is

   11    called a hardware abstraction layer.

   12                 If we abstract a code from the operating system and

   13    make it into something that the software people would be

   14    familiar with, that would be the software abstraction layer.

   15    This is something that we used to do a lot in our analog

   16    products, and we already are aware of the difficulties and the

   17    aspects in terms of the technical aspect.             And for us, we do

   18    not see any technical difficulties.

   19    BY MR. CLOERN:

   20    Q.   Okay.    Are you -- did the Malaysian team do much coding?

   21    A.   They do very little.

   22    Q.   So if the Malaysian team didn't do much coding, what did

   23    they do between the middle of --

   24                 INTERPRETER LIN:     Sorry.

   25                 MR. CLOERN:    Go ahead.    Sorry.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 35 of 102 PageID #:54649
                                    Yang - direct by Cloern
                                                                                    2818

     1              THE INTERPRETER:       Counsel?

     2   BY MR. CLOERN:

     3   Q.    -- between the middle of 2008 and March of 2010 when you

     4   launched your first product?

     5   A.    The primary job that they did was about the management

     6   work as well as the allocation of the test which we saw

     7   earlier with respect to that table.           Sometimes they did

     8   coding, and sometimes they would also do work related to

     9   documentation.      These are what they did.

   10    Q.    And the documentation, the Malaysian team provided some

   11    documentation within the first couple weeks or months of

   12    coming to Hytera; is that right?

   13    A.    Actually, I did not see those documentation back then.                 It

   14    was during the preparation for this case that I was made aware

   15    and I saw those documentation that people such as Y.T. worked

   16    on.

   17    Q.    And that was some documentation related to, for example,

   18    the software architecture you described along with some

   19    application framework and the RPIS and ROSAL layers?                Do those

   20    ring a bell?

   21    A.    At that time for that PowerPoint presentation of the

   22    architecture that we just saw, I am familiar with that.                And

   23    for documents like the PowerPoint presentation or some other

   24    documents, we usually do not refer to them as "document."                  We

   25    would say it is something of in the format of, for example,
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 36 of 102 PageID #:54650
                                    Yang - direct by Cloern
                                                                                    2819

     1   Word, and we would use them as documents for software

     2   development.

     3   Q.   And these were Hytera-branded documents, right?

     4   A.   Correct.

     5   Q.   Okay.    And were these documents particularly useful to the

     6   Chinese software engineers?

     7   A.   I need to explain the way we do our work.

     8                The way we do our work is not we would write the code

     9   first before we write documents.           And for the documents

   10    provided from Y.T., when I reviewed them during my preparation

   11    for this case, those documents are written in English, and

   12    those were not useful for us.          We are not used to reading

   13    documents written in English.

   14                 For documents related to standards, even though they

   15    are written in English, we had no way but to read them because

   16    they are written in -- they are standard documents, but

   17    usually we are not used to reading documents in English.

   18    Q.   All the documentation that Hytera created on the DMR

   19    project prior to the Malaysian team coming over, was that all

   20    in Chinese?

   21    A.   Correct.

   22    Q.   And then it wasn't -- prior to the Malaysian team coming

   23    over, it wasn't Hytera's typical practice to code based on

   24    software design documents?

   25    A.   I would like to confirm if you're asking about software
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 37 of 102 PageID #:54651
                                    Yang - direct by Cloern
                                                                                    2820

     1   documents or software architecture.

     2   Q.   Software design.       Not architecture, design documents,

     3   specific technical specifications.

     4   A.   With respect to the parts that I was responsible for which

     5   are namely agreements and the DSP, the way we see it is not

     6   the information contained in standards was sufficient for us

     7   to do our work.      So in the first place, in the beginning, we

     8   would start by writing the code directly.             And later on, we

     9   would supplement some documents.           That is how we did our work.

   10    Q.   And is this an example -- you know, the Malaysian team

   11    coming in and providing these English language specifications,

   12    is that an example of the culture clash you were describing

   13    earlier between the way that Hytera Chinese company operated

   14    and the way the Malaysian team wanted to operate?

   15    A.   Yes.    And after they joined the company, they provided a

   16    lot of feedbacks and opinions on documentation.

   17    Q.   So you mentioned earlier that Sam and P.E. sent out some

   18    libraries.     Was it a common practice at Hytera to use

   19    libraries?

   20    A.   The way we used the library documents or library files, we

   21    used them and shared them among various different groups.

   22    That is the common practice.          And for the DMR project and --

   23    or documents related to DMR, we had many groups of engineers,

   24    and each group would contain many engineers as well.                And for

   25    people working in the same group, they would have similar
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 38 of 102 PageID #:54652
                                    Yang - direct by Cloern
                                                                                    2821

     1   experience and knowledge.

     2               After they have completed their work, they would put

     3   the work they did together or along with the knowledge they

     4   picked up along the process into a library document -- a

     5   library file which will then be provided to other people in

     6   the other groups or teams.

     7               And other people in the other teams would then put

     8   their files together with such a library file that has been

     9   provided to them so everyone working on this project can work

   10    together.     And that has always been the way we do our work.

   11    Q.   So you had different groups.          One group would put their

   12    code in a library and send that library out so other groups

   13    could use it; is that right?

   14    A.   That is correct.

   15    Q.   So why send out a library -- why put the code in a library

   16    and send it out to other groups?           Why not just send them the

   17    source code?

   18    A.   The problem with source code files is that people or human

   19    beings can read and modify the source code.             And for each

   20    group when they perform their work, they would have different

   21    or various source code files.          If they simply sent such source

   22    code files to people in the other groups, there may be a risk.

   23    For example, they would send one additional file or one file

   24    will be missing.       And/or another risk would be that people

   25    accidentally modify or delete something when they open the
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 39 of 102 PageID #:54653
                                    Yang - direct by Cloern
                                                                                    2822

     1   source code file.       There would be such risk like this.

     2              So what we do is we package the source code into

     3   library files.      And when we send those library files to other

     4   people in the other groups, we tell them what the library file

     5   does and how it should be used so that engineers who

     6   collaborate with our team can use the library files directly

     7   in order to prevent the risks I mentioned earlier.

     8   Q.   You mentioned earlier that Hytera Chinese engineers

     9   disagreed with Y.T.'s proposed software architecture proposal,

   10    the CPA.     Do you -- is that right?

   11    A.   That is not a very precise statement.            A more precise way

   12    of saying it is not many people disagreed with that but not

   13    all people disagreed with that.          At least I know that several

   14    people, myself included, disagreed with that.              That is a more

   15    precise way of stating it.

   16    Q.   Thank you.     Were there people who also disagreed with

   17    Sam's decision to remove the FPGA?

   18    A.   The answer is certainly yes.          And as I mentioned earlier,

   19    in July 2008, we already made a model which can be hand-held

   20    in our hands.      And that product was very close to being sold

   21    on the market.

   22               Our original plan was to have it sold on the market

   23    in the first quarter of 2009.          And his decision not only

   24    increased our workload, it also caused delay in our launch.

   25    Many people did not support that decision.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 40 of 102 PageID #:54654
                                    Yang - direct by Cloern
                                                                                    2823

     1   Q.   So if Y.T. would not have required the software changes to

     2   the architecture and Sam would not have required removing the

     3   FPGA, would Hytera have been able to have launched a DMR

     4   commercial product when it planned in the first quarter of

     5   2009?

     6   A.   I believe so, and that was the plan.

     7   Q.   And would that product have been equally as desirable to

     8   your customers as the product that was ultimately launched

     9   with the help of the Malaysian team?

   10    A.   Strictly speaking, that product you talked about was not

   11    actually launched.       And from my personal understanding,

   12    whether or not we made certain changes or whether or not there

   13    is an IC missing in the product or whether or not we make

   14    changes to the software architecture, those would be the

   15    things that the users would not be made aware of.               And the

   16    users would not pay attention to what software architecture is

   17    used or what IC is missing or what additional IC is in the

   18    product.

   19                 And usually when we communicate with users, we would

   20    not mention what IC or things related in that aspect either.

   21    So based on that logic, even though these two things were

   22    added, those would not affect the product.

   23    Q.   So --

   24    A.   That is my understanding.

   25    Q.   So Professor Sun's design was equally as good as the
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 41 of 102 PageID #:54655
                                    Yang - direct by Cloern
                                                                                    2824

     1   design that was actually launched by Hytera without the FPGA.

     2   Would you agree with that?

     3   A.   Based on my personal understanding, I agree with that

     4   statement.

     5   Q.   The design that was actually launched, because it had the

     6   FPGA on it, it was actually somewhat cheaper to produce by

     7   roughly 4 or $5 less; is that right?

     8              INTERPRETER LIN:       Counsel, do you mind repeating

     9   that?    "The design" --

   10               MR. CLOERN:      Sure.

   11    BY MR. CLOERN:

   12    Q.   The design that was actually launched by Hytera, because

   13    it had the FPGA removed, it was about 4 or $5 less cost; is

   14    that correct?

   15    A.   Based on what I remember, the unit price of an FPGA chip

   16    is about 3 point-something dollars.           That's what I remember.

   17    And however, even though it's cheaper, we also lost the

   18    advantages brought over by the FPGA chip particularly with

   19    respect to the computation power.

   20               The reason is that the FPGA is a very powerful piece

   21    of hardware.      If we had the FPGA in our product, we might be

   22    able to achieve better performance or achieve the

   23    functionalities that can only be supported by a very powerful

   24    computation or calculation capability; for example, the

   25    encryption functionality.         But, however, since the product was
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 42 of 102 PageID #:54656
                                    Yang - direct by Cloern
                                                                                    2825

     1   not ultimately launched, it would be hard to say as of now

     2   what the final outcome would have been.

     3                INTERPRETER LIN:     The witness would also like to

     4   supplement his answer.        When he said "encryption capability,"

     5   he meant a more powerful encryption capability.

     6   BY MR. CLOERN:

     7   Q.   Okay.    Last thing, PTX 263, Page 9, can you bring that up?

     8   And let's look at Row 133.

     9                And this is a spreadsheet, Mr. Yu, that you had

   10    access to?

   11    A.   I did not quite get the question.

   12    Q.   I'm just -- you and Sam, you guys kept some task tracker

   13    spreadsheets that you testified about earlier.              What I'm

   14    asking about is, is this one that you had access -- is this

   15    one of those spreadsheets that you had access to, or was this

   16    just Sam's?

   17    A.   It depends on where the document or file came from because

   18    they all look very similar.

   19    Q.   If you look in the metadata on the first page, so if you

   20    look in your binder, that's PTX 263.

   21    A.   Give me a moment.

   22    Q.   Yes.    If you look at the -- it should be a page, Mr. Yu,

   23    that looks like this, the very first page.

   24                 MR. CLOERN:    And can you, it's actually -- can you

   25    translate, it says, "custodian" about three-quarters of the
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 43 of 102 PageID #:54657
                                    Yang - direct by Cloern
                                                                                    2826

     1   way down.     Can you translate that?

     2   BY THE WITNESS (through interpreter):

     3   A.   This is a file that came from Sam.           And based on my review

     4   of the content, I don't think I have seen it before.                I don't

     5   recall having seen this document before.

     6   BY MR. CLOERN:

     7   Q.   Okay.    So let's look at Row 133 where Sam says, "Determine

     8   DSP library risk and where to store the files."              And then he's

     9   got a comment where on 3/09, "Yu Yang is to talk to SCM and

   10    get the FEC and symbol recovery files stored in a specific

   11    folder."

   12                 Do you have any idea what Sam might be referring to

   13    there?

   14    A.   I have impression or recollection about this.              This

   15    relates to the FEC code.         And at that -- and I wrote that part

   16    of the code.      And at that time, Sam wanted to protect some of

   17    the codes, so he put some of the codes into a special folder,

   18    and he wanted me to talk to SCM about that special folder.

   19    Q.   Who is SCM?

   20    A.   We refer to this person or this job duty as the

   21    administrator of configurations.

   22    Q.   Okay.    And did -- and so you said you wrote this code?

   23    A.   I was referring to the part that says "FEC" since there

   24    are two parts of codes mentioned here.            And for the FEC code,

   25    it was written by me when I was working as a software engineer
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 44 of 102 PageID #:54658
                                    Yang - direct by Cloern
                                                                                    2827

     1   around the timeframe of 2005 or 2006.

     2                MR. CLOERN:    Okay.   And can you bring up PTX 814?

     3   And this is the email where Sam Chia sent out the DMR DSP

     4   library and mentioned to use it for four functions.               Can you

     5   put that up aside what we were just looking at, please?

     6   BY MR. CLOERN:

     7   Q.   And then are either FEC or symbol recovery, the two kinds

     8   of source code mentioned in this reference to you, are either

     9   of those mentioned as part of DMR DSP library that Sam

   10    created?

   11    A.   I don't think they are related.

   12    Q.   Okay.    Last question:      Did Y.T. also suggest, around the

   13    same time that he was suggesting the software architecture

   14    change, did he also suggest changing Hytera's prior coding

   15    work from C language to C++ language?            Do you recall that?

   16    A.   I remember it.

   17    Q.   Okay.    And is -- C++, is that just a commonly known and

   18    used public programming language?

   19    A.   Yes.    C or C++ are programming languages that are used

   20    more often.

   21    Q.   And did Y.T. give a reason why he wanted to change to C++?

   22    A.   The reason is that the work that Y.T. was doing was not

   23    something I was responsible for.           At that time, I did not have

   24    such knowledge.      And based on what I remember, perhaps Y.T.

   25    might have explained to people working with him, but I am not
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 45 of 102 PageID #:54659
                                    Yang - direct by Cloern
                                                                                    2828

     1   sure about that.

     2   Q.   Is C++ an object oriented, what's known as an object

     3   oriented coding language?

     4   A.   It's called object orient -- oriented programming

     5   language, yes.

     6   Q.   And some -- that's just a preference for some software

     7   coders, would you agree with that?

     8   A.   Generally speaking, yes.

     9   Q.   And did you ever think that Y.T.'s suggestion to code in

   10    C++ instead of C, that that had anything to do with Y.T.'s

   11    prior job at Motorola or using Motorola code?

   12    A.   For us, we do not distinguish between programming in C or

   13    programming in C++.       For us, we can use both.         And at that

   14    time, Y.T. was encouraging us to use C++.             The impression that

   15    he gave us was that he was probably more familiar with the C++

   16    language.

   17                It is like when he said he would hope that we could

   18    write emails in English.         That is something that he was

   19    familiar with.      So at that time, he wanted everybody to do

   20    coding in C++.      Even though we thought it was unnecessary or

   21    some people did not support that, we still believe that there

   22    was nothing we could do but to accept it.             And we did not

   23    believe that it was related to the information that came from

   24    Motorola or anything like that.

   25                Also, C++ is a common programming language.             It does
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 46 of 102 PageID #:54660
                                     Yang - cross by Alper
                                                                                    2829

     1   not exclusively belong to Motorola only.

     2               MR. CLOERN:     Pass the witness.

     3               THE COURT:    Proceed.

     4               One question:     How often did you meet with Kok on a

     5   face-to-face basis?

     6               THE WITNESS (through interpreter):          I reported to

     7   Sam, and Sam reported to Mr. Kok.           Sometimes we ran into each

     8   other when we were walking, but we rarely had face-to-face

     9   communication just the two of us.           It was rare.

   10                THE COURT:    Proceed.

   11                MR. ALPER:    Thank you, your Honor.        Good afternoon.

   12                                CROSS-EXAMINATION

   13    BY MR. ALPER:

   14    Q.   Good afternoon, Mr. Yu.        My name is Adam Alper, as you'll

   15    recall.

   16    BY THE WITNESS (through interpreter):

   17    A.   Yes.    We met in Hong Kong.

   18    Q.   Yes.    Yes.   And I'll be asking you a few questions this

   19    afternoon.

   20                THE COURT:    Just a minute.      When did you meet in Hong

   21    Kong?

   22                THE WITNESS (through interpreter):          In March of this

   23    year when I did my first ever deposition.

   24                THE COURT:    Proceed.

   25                MR. ALPER:    Thank you, your Honor.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 47 of 102 PageID #:54661
                                     Yang - cross by Alper
                                                                                    2830

     1   BY MR. ALPER:

     2   Q.   I believe you testified that you've been working for

     3   Hytera for about 15 years, almost 15 years?

     4   A.   That's correct.

     5   Q.   And you were working on the DMR products for many of those

     6   years?

     7   A.   From the year of 2005 to the year of 2014, yes.

     8   Q.   And is it your testimony that after the lawsuit was filed,

     9   you were surprised to learn that Hytera had Motorola's

   10    confidential information?

   11    A.   Yes.

   12    Q.   And you know now that Hytera has Motorola's confidential

   13    information, correct?

   14    A.   That is correct.       My counsel told me that.

   15    Q.   And you know that Hytera's products have Motorola source

   16    code in them, correct?

   17    A.   Now I know.

   18    Q.   And you know that Hytera is in possession of confidential

   19    Motorola documents, correct?

   20    A.   I have a rough idea about that, but I do not know what

   21    specifically you are referring to.           And my counsel told me

   22    about it briefly.

   23    Q.   And I take it from that answer, you're not here to address

   24    the presence of Motorola's confidential information and source

   25    code in Hytera's products; is that right?
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 48 of 102 PageID #:54662
                                     Yang - cross by Alper
                                                                                    2831

     1   A.   According to the arrangement told to me by the company and

     2   our counsel, I am here to tell everybody what I know about

     3   what happened between the years of 2005 and 2010.               Perhaps

     4   there would be some information that I would know, and I would

     5   tell the information that I know.

     6   Q.   And you're the third witness to testify for Hytera?

     7              INTERPRETER LIN:       I'm sorry, counsel?

     8   BY MR. ALPER:

     9   Q.   You're the third witness to testify for Hytera?

   10    A.   I know that Professor Sun testified before me, and I am

   11    after him.     I am not sure if that is correct, but that's the

   12    information that I am aware of.

   13    Q.   You're right.      You're the second witness who's employed by

   14    Hytera to come to testify?

   15    A.   I believe so.

   16    Q.   But you're not addressing the events after 2010 like the

   17    presence of Motorola code in the current products, correct?

   18    A.   According to what my company and our counsel told to me, I

   19    am here in my personal capacity to talk about what I have seen

   20    and what I have heard.

   21               With regard to this case, I think it was in 2014 when

   22    I already left the project, and I'm here to talk about matters

   23    related to DMR for that time period.            That should be so or

   24    that should be the case.         That is my understanding.        However,

   25    I am confused by the way counsel asked the question.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 49 of 102 PageID #:54663
                                     Yang - cross by Alper
                                                                                    2832

     1   Q.   I'll ask a slightly different question.            You know it's

     2   wrong for Hytera to have Motorola's source code in its

     3   products, right?

     4   A.   Now I know that, and I also think it is wrong.

     5   Q.   Now, the leaders in 2008, 2009, 2010, once Mr. Chia,

     6   Mr. Kok, and Mr. Kok joined Hytera, they were the leaders of

     7   the DMR development group, right?

     8   A.   That is correct.

     9   Q.   And they knew that Hytera was using Motorola's

   10    confidential information in developing its products, correct?

   11    A.   That is a matter related to them and their knowledge.                 And

   12    based on the information that we see today, they did use

   13    Motorola's information, but I was -- I am not them.

   14                 MR. ALPER:   I'm going to hand out -- may I approach

   15    the witness, your Honor, in order to hand out a document?

   16                 THE COURT:   Yes.

   17    BY MR. ALPER:

   18    Q.   Okay.    I've asked -- I've handed you PTX 412.            Is PTX 412

   19    an organizational chart with listing Hytera employees on it?

   20    A.   Our organization structure keeps changing, but based on

   21    what I remember, we did have an organizational chart like this

   22    for a certain period of time.

   23    Q.   And you can see there's a Bates number, an HYT Bates

   24    number in the lower left -- right-hand corner of the pages

   25    that indicates that this was produced from Hytera's files; is
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 50 of 102 PageID #:54664
                                     Yang - cross by Alper
                                                                                    2833

     1   that correct?

     2   A.   I think so, but the Bates number is something that counsel

     3   did, but I think we produced it.

     4                MR. ALPER:   Your Honor, move to admit PTX 412.

     5                THE COURT:   It is received and may be published.

     6         (Plaintiff's Exhibit 412 received in evidence.)

     7   BY MR. ALPER:

     8   Q.   Okay.    So just so everyone can see, this is PTX 412.                I'm

     9   going to go to Page 412.2 and try to zoom in a little bit.

   10                 So we can see here at the top of the organizational

   11    chart, we have G.S. Kok, correct?

   12    A.   I see it.

   13    Q.   And he is the DMR general manager, correct?

   14    A.   Yes.

   15    Q.   And the next one we have is Y.T. Kok, he's the assistant

   16    general manager for DMR?

   17    A.   Yes.

   18    Q.   And if we go down just a little bit, we see Sam Chia, he's

   19    the chief product architect, correct?

   20    A.   That's what it says in this chart.

   21    Q.   He's also the DMR software director?

   22    A.   Yes.

   23    Q.   And when Mr. Chia, Mr. Kok, and Mr. Kok joined Hytera,

   24    they were the senior executives in charge of DMR, right?

   25    A.   They were given such management roles after they joined
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 51 of 102 PageID #:54665
                                     Yang - cross by Alper
                                                                                    2834

     1   the company.

     2   Q.   And they were your leaders, and you followed your leaders,

     3   right?

     4   A.   With respect to the structure of the management, that is

     5   how it works.

     6   Q.   And when Mr. Kok, Mr. Kok, and Mr. Chia made a decision

     7   about what should happen with respect to the development of

     8   the DMR products, that's what Hytera as a company did, right?

     9   A.   At that time for us working as engineers, that is how it

   10    works.    That was the case and because the company assigned

   11    them to us as our leaders, and we listened to what they said.

   12               THE COURT:     Where are you on the chart?

   13               THE WITNESS (through interpreter):           I am on the very

   14    right portion where it says "DSP GL."

   15               THE COURT:     Can you --

   16               THE WITNESS (through interpreter):           And there is my

   17    name there, Yu Yang.

   18               THE COURT:     Can you circle that, counsel?

   19               MR. ALPER:     I can.

   20               THE COURT:     That's you?

   21               THE WITNESS (through interpreter):           That is correct.

   22    BY MR. ALPER:

   23    Q.   And when Mr. Kok, Mr. Chia, and Mr. Kok decided to use

   24    Motorola code in the Hytera products, that's what Hytera as a

   25    company did, correct?
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 52 of 102 PageID #:54666
                                     Yang - cross by Alper
                                                                                    2835

     1              THE COURT:     The point of my inquiry was to say that

     2   you should attempt to lay a foundation for the competence of

     3   this witness to speak for what the board of directors or

     4   executive officers of Hytera may do.

     5              MR. ALPER:     Yes.    I can -- let me -- may I follow up

     6   on that, your Honor?

     7              THE COURT:     Indeed.

     8   BY MR. ALPER:

     9   Q.   So let me zoom out just a little bit here.             So you -- let

   10    me back up just a little bit.          So Sam Chia was the director of

   11    software here, right?

   12    A.   That is correct.

   13    Q.   And you can see he has two branches that come out of being

   14    director of software.        One goes to the Tetra products, and the

   15    other goes to DMR; is that right?

   16    A.   That is correct.

   17    Q.   And the DMR software manager under Sam Chia is Peiyi Wong,

   18    correct?

   19    A.   Correct.

   20    Q.   And then under Peiyi Wong is you, you're the DSP group

   21    leader, correct?

   22    A.   That is correct.

   23    Q.   And you worked directly with Sam Chia and Y.T. Kok and

   24    G.S. Kok over your years at Hytera, right?

   25    A.   I worked with them, but I do not know how to understand
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 53 of 102 PageID #:54667
                                     Yang - cross by Alper
                                                                                    2836

     1   the word "directly" that you used.

     2   Q.     You communicated with them, sent emails in connection with

     3   your work -- with Mr. Chia, Mr. Kok, and Mr. Kok in connection

     4   with your work at Hytera, correct?

     5   A.     I primarily sent emails to them.         You should put it that

     6   way.    However, I mainly sent emails to Sam only.             And later

     7   on, I sent emails or started to communicate with Peiyi.                These

     8   two people are the people I primarily worked with.

     9   Q.     And when Mr. Chia and Mr. Y.T. Kok and Mr. G.S. Kok

   10    decided to use Motorola code in the Hytera products, that's

   11    what Hytera as a company did, correct?

   12                MR. CLOERN:     Objection, your Honor.

   13                THE COURT:    Post hac, ergo hac?

   14                MR. CLOERN:     I'm sorry?

   15                THE COURT:    Post hac, ergo hac?

   16                MR. CLOERN:     A little bit certainly, but I think that

   17    the question is vague if he's asking about some corporate

   18    company decision at some high level or -- it's just not clear

   19    what the question is about.

   20                THE COURT:    It calls for a conclusion on the part of

   21    the witness without foundation.          Furthermore, this; therefore,

   22    that.

   23                MR. CLOERN:     Agreed.    That's my objection better

   24    stated, your Honor.

   25                THE COURT:    Sustained.     I'm certainly not barring a
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 54 of 102 PageID #:54668
                                     Yang - cross by Alper
                                                                                    2837

     1   competent witness to testify in terms of what corporate action

     2   was taken and who the decision makers were at the time.                I

     3   mentioned previously executive officers, Board of Directors,

     4   and others.     So somebody more competent that this

     5   distinguished witness might be in a better position to give

     6   you the answer you're looking for.

     7         (Interpreter Lin translating.)

     8               THE COURT:    Did I say that much?

     9               MR. ALPER:    I'll narrow the question, your Honor.

   10                THE COURT:    Proceed.

   11    BY MR. ALPER:

   12    Q.   Let me show you PTX 814.         You testified about this on your

   13    direct.     Do you recall this email?

   14    A.   Yes.

   15    Q.   This is an email from Sam Chia, and you're one of the

   16    recipients, right?

   17    A.   I was in the cc. list.

   18    Q.   And Mr. Chia is telling the recipients -- oh, well,

   19    withdrawn.

   20                The people in the "to" list, those are Hytera

   21    engineers who did not come from Motorola, correct?

   22    A.   Correct.

   23    Q.   And Mr. Chia -- I believe you testified Mr. Chia is

   24    telling you to use the DMR DSP library files, right?

   25    A.   Yes.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 55 of 102 PageID #:54669
                                     Yang - cross by Alper
                                                                                    2838

     1   Q.   And when Mr. Chia told you to use the DMR DSP library

     2   files in Hytera's products, that's what you did, right?

     3   A.   Correct.

     4   Q.   And those went into -- those library files went into

     5   Hytera's products and ultimately were sold as part of Hytera's

     6   products, right?

     7   A.   Based on what I see in this email, I can only say that the

     8   version that was meant to be demonstrated in the IWCE used

     9   this library file and implemented these functionalities

   10    referenced here.       However, with respect to what was ultimately

   11    launched, what version was ultimately launched and what

   12    functionalities were implemented in that launched version, we

   13    would need to ask specific engineers.            This email does not

   14    reflect that information.

   15               Particularly with respect to what happened after the

   16    first -- the initial launch, there would be subsequent updates

   17    of the software.       For that part, I do not have a clear idea.

   18    And for example, the products sold in 2011 may use different

   19    codes versus the products sold in 2012, for example.                For this

   20    part, we would need to ask specific engineers to address this

   21    aspect.

   22    Q.   You don't know for those later versions whether they

   23    include the same DMR DSP library?

   24    A.   The reason I emphasized on that is that it seems like

   25    there have been some feedback with respect to carrier detect.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 56 of 102 PageID #:54670
                                     Yang - cross by Alper
                                                                                    2839

     1   Some feedback said that it's not easy to use that.               And I

     2   remember that some engineers rewrote the code for the

     3   optimization of that functionality.

     4               Also, in 2012 there were some feedback with respect

     5   to modulation limit, and we rewrote the code for that.

     6   However, with respect to the specific situation, we would need

     7   to ask specific engineers.

     8   Q.   And for this version of the DMR DSP library in February

     9   2009, when Mr. Chia told you and your colleagues to use this

   10    version, that's what you did, right?

   11    A.   Yes.    At that time point, we used this library file,

   12    correct.

   13    Q.   And this library file, that came from Motorola code,

   14    right?

   15    A.   My counsel told me that answer -- the answer was yes when

   16    I was preparing for this case.

   17    Q.   Now, when Mr. Chia, Mr. Kok, and Mr. Kok joined the

   18    company, your position, your responsibilities were narrowed,

   19    correct?

   20    A.   Yes.

   21    Q.   Prior to Mr. Kok, G.S. Kok joining the company, you were

   22    in charge of the software department, and then after he

   23    joined, you were -- you became -- you were put down in this

   24    box here, DSP group lead, right?

   25    A.   In the past, we did not have such a thing as a title.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 57 of 102 PageID #:54671
                                     Yang - cross by Alper
                                                                                    2840

     1   Everybody just worked together.          And I was the first person on

     2   this project to have worked on software.             So for matters

     3   related to software architecture, for example, as you can see

     4   in the chart or host, the box above that, h-o-s-t, many people

     5   worked together on those portions.

     6              And a lot of people on those portions or on the teams

     7   were hired by me or joined with me from other teams or other

     8   groups and -- because they wanted to work with me.               So all of

     9   them respected me, and they would discuss a lot of contents

   10    with me.

   11               However, in earlier days in our company, we did not

   12    have such a thing as a title.          At least, we did not have a

   13    clear definition of that.         And it is after they joined the

   14    company that we started to have a clearer definition with

   15    respect to our job responsibility.           And my job responsibility

   16    was defined very clearly in the way that I was responsible for

   17    the protocol stack as reflected in this table.

   18    Q.   Prior to -- title or not, prior to G.S. Kok joining, you

   19    were in charge of the software department?

   20    A.   With respect to the software department, particularly with

   21    respect to the host part, the person in charge of that was Luo

   22    Zhongyuan.     L-u-o is the family name.         Z-h-o-n-g-y-u-a-n,

   23    that's the first name.        He was in charge of that.

   24               And the MMI part was done by that department.

   25    However, this person was not under my supervision.               For
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 58 of 102 PageID #:54672
                                     Yang - cross by Alper
                                                                                    2841

     1   everything other than this part, it was under my management.

     2   Q.    So you testified, I guess, a couple of times that you were

     3   surprised to find out that Hytera had Motorola confidential

     4   information, right?

     5   A.    Correct.

     6   Q.    And on your direct testimony, we looked at a couple of

     7   exhibits.     One of them was this FPGA removal announcement, PTX

     8   23.   Do you recall that?

     9   A.    I see it, yes.

   10    Q.    And I believe you contrasted that with -- this is going to

   11    be PTX 21 -- this FPGA analysis presentation.              Do you recall

   12    that?

   13    A.    I did not see this document until I was preparing for my

   14    appearance in court, and I took a quick look at it.

   15    Q.    But you did see the FPGA removal announcement before this

   16    case, right?

   17    A.    Yes.

   18    Q.    And you were one of the employees who received the FPGA

   19    removal announcement around the time that it was sent out, I

   20    believe you testified, in July 2008, correct?

   21    A.    Yes.

   22    Q.    And you were asked about this document.           You were asked if

   23    there was anywhere in the document that it says Hytera would

   24    be using Motorola code for any of the tasks, and you said no.

   25    Do you recall that testimony?
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 59 of 102 PageID #:54673
                                     Yang - cross by Alper
                                                                                    2842

     1               INTERPRETER LIN:      Counsel, did you say t-e-s-t or

     2   t-a-s-k?

     3               MR. ALPER:    T-a-s-k, tasks.

     4   BY THE WITNESS (through interpreter):

     5   A.   Correct.

     6   BY MR. ALPER:

     7   Q.   And you also said that Mr. Chia did not talk to you about

     8   the analysis, right?

     9   A.   I don't recall having that conversation or discussion with

   10    him, that is correct.

   11    Q.   And you also said that when it comes to Motorola

   12    information, you wouldn't want anything to pollute the work

   13    that you already did, right?

   14    A.   In the normal course when we do our work around the year

   15    of 2008, we never thought of that possibility or such a

   16    possibility or an event would have come across our mind.                   When

   17    I mentioned the word "pollute" earlier, it was how I felt when

   18    I saw this document when I was preparing for my deposition.

   19    Q.   And if we take a look inside, there's a page, if we go

   20    to -- Page PTX 23.5 down here, there's some bullet points

   21    under a bullet called "Digital RX."           Do you see that?

   22    A.   Yes.

   23    Q.   And it talks about a functionality called frame sync,

   24    right?

   25    A.   Yes.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 60 of 102 PageID #:54674
                                     Yang - cross by Alper
                                                                                    2843

     1   Q.   And it goes on, it talks about how there's a current

     2   algorithm that is only doing bit-comparing mechanism, right?

     3   A.   I see it.

     4   Q.   And it goes on to say, "Need to investigate reuse as the

     5   current solution will not work in weak and fading signal

     6   conditions," right?

     7   A.   I see it.

     8   Q.   And frame sync, that's a DSP functionality, right?

     9   A.   Yes.

   10    Q.   And so that falls inside of your area at Hytera, right?

   11    A.   That is the work I was responsible for.

   12    Q.   And I believe it was your testimony that when this

   13    document says "reuse," that refers to reusing code that you

   14    had already done in the FPGA?

   15    A.   That is what my understanding is.

   16    Q.   You'd agree that this presentation is talking about the

   17    FPGA, right?

   18    A.   Correct.

   19    Q.   And what this says, it says, "We need to investigate reuse

   20    as the current solution will not work," right?

   21    A.   My understanding is like this, but my English is not that

   22    good.    My understanding is that when the condition is of weak

   23    or fading signal, the current algorithm would not be easy or

   24    good to use.

   25    Q.   And is it your testimony that this phrase didn't indicate
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 61 of 102 PageID #:54675
                                     Yang - cross by Alper
                                                                                    2844

     1   in any way to you that Mr. Chia who sent out this presentation

     2   would be using Motorola code because the current solution

     3   wasn't working?

     4   A.   That is correct.       It would not suggest or indicate that.

     5   At that time, it was still a long way before we planned to

     6   launch our product in 2009, and for something that is not easy

     7   or good to use now doesn't mean that it would be like that

     8   forever.     Our work can focus on making it good to use or easy

     9   to use.

   10               I do not know how this would connect to using

   11    Motorola's information in any way.           I do not understand that

   12    connection.

   13    Q.   And it's your testimony that while working with Mr. Chia,

   14    you did not know that this reuse that he's referring to refers

   15    to Motorola technology in any way, no question?

   16               INTERPRETER LIN:       The witness is asking what the word

   17    before "reuse" means.        The word is "investigate."

   18          (Interpreter translating.)

   19               INTERPRETER LIN:       The interpreter has provided the

   20    Chinese rendition of the word "investigate."

   21               MR. CLOERN:      Your Honor, we would just request that

   22    this bullet point, the frame sync bullet point, be rendered in

   23    Chinese to the witness if the words are going to be picked

   24    apart.

   25               THE COURT:     That's a reasonable request.          The
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 62 of 102 PageID #:54676
                                     Yang - cross by Alper
                                                                                    2845

     1   interpreter may read that entire paragraph to the witness.

     2         (Interpreter translating.)

     3               INTERPRETER LIN:      The Chinese rendition has been

     4   provided.

     5               THE WITNESS (through interpreter):          My understanding

     6   is like this but, of course, I have not read this in detail

     7   until now since counsel is going word by word of this

     8   paragraph with me.

     9               My understanding, prior understanding is that Sam

   10    mentioned this functionality and said that it did not work

   11    well.    And he meant that we needed to look into other methods

   12    to see if we can organize people to either work on it or not

   13    use it.    I mean the bit comparison mechanism.            That is my

   14    understanding back then.

   15    BY MR. ALPER:

   16    Q.   And it's your testimony that this -- withdrawn.

   17                It's your testimony that Mr. Chia's statement to you

   18    that you needed to -- that Hytera needed to reinvestigate

   19    reuse because the current solution would not work that that

   20    did not indicate to you in any way that Mr. Chia was planning

   21    to use Motorola confidential information?

   22    A.   That is correct.       Even though we know now that he used

   23    some codes from Motorola, it's difficult for me to understand

   24    how this sentence or statement here could connect to the use

   25    of Motorola's code in any way.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 63 of 102 PageID #:54677
                                     Yang - cross by Alper
                                                                                    2846

     1                MR. ALPER:   May I approach, your Honor?

     2                THE COURT:   Yes.

     3   BY MR. ALPER:

     4   Q.   Okay.    I've handed you PTX 544.        Is this a Hytera document

     5   that was produced by Hytera in this litigation?

     6   A.   It should be.

     7                MR. ALPER:   Your Honor, we move to admit PTX 544.

     8                THE COURT:   It is received and may be published.

     9         (Plaintiff's Exhibit 544 received in evidence.)

   10    BY MR. ALPER:

   11    Q.   So here is PTX 544.       This is an email with an attachment

   12    from you, correct?

   13    A.   Correct.

   14    Q.   And you sent this email on August 7, 2008?

   15    A.   Correct.

   16    Q.   And you sent it to many Hytera engineers, right?

   17    A.   Correct.

   18    Q.   And the attachment is a task sheet that you prepared with

   19    Sam Chia, right?

   20    A.   For this listing here, Sam took the content from the task

   21    PowerPoint presentation and broke it down into the listing

   22    here and asked me or assigned me to certain tasks listed here.

   23    And those will provide the estimated timeframe for completion.

   24    Q.   And you prepared this task sheet with Sam, and it was your

   25    responsibility to update the status of each task, right?
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 64 of 102 PageID #:54678
                                     Yang - cross by Alper
                                                                                    2847

     1   A.   Correct.

     2   Q.   And this task sheet, it's very similar or the same as the

     3   task sheet that you showed on your direct examination, PTX

     4   483, right?

     5   A.   Let me confirm that.

     6                That is correct.     They are similar.

     7   Q.   But PTX 544, I have your cover email on this one, right?

     8   A.   That is correct.       This is an email I sent.

     9   Q.   And what you said to the team at the beginning of your

   10    email was, "Dear all, tomorrow is Friday, and everyone should

   11    update the status of your task to your leader before noon.

   12    And Roger, Yang Fan, and Chenmingjun will summarize all of the

   13    status to me," right?

   14    A.   I see that paragraph.

   15    Q.   And if we go into the task sheet, we were talking before

   16    about frame sync.       If we go into the task sheet and find the

   17    frame sync entry -- this is on PTX 544.4 -- you can see

   18    there's a task for frame sync, and that's Row 16.               Do you see

   19    that?

   20    A.   I see it.

   21    Q.   Okay.    And then there's a column next to it for

   22    "Priority," right?

   23    A.   Correct.

   24    Q.   And the priority for frame sync is priority 1?

   25    A.   Correct.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 65 of 102 PageID #:54679
                                     Yang - cross by Alper
                                                                                    2848

     1   Q.   And then the person who had been assigned responsibility

     2   for frame sync is Yang Fan, right?

     3   A.   Correct.

     4   Q.   If we go over to the "Comments" field, I've highlighted

     5   two passages, and the first passage says, "Need to investigate

     6   reuse as the current solution will not work in weak and fading

     7   signal conditions."       Do you see that?

     8   A.   I see that paragraph.

     9   Q.   And that sentence is the same sentence that we were just

   10    talking about in PTX 23 that you said provided no indication

   11    to you that "reuse" referred to Motorola, right?

   12    A.   Yes, correct.

   13    Q.   But when we go back to your task sheet right underneath

   14    that, you say, "Note.        Mot uses coarse frame sync for initial

   15    sync recovery and then fine frame sync for timing recovery for

   16    the symbol recovery to start."          Correct?

   17    A.   I see that paragraph.

   18    Q.   And "Mot," that refers to Motorola, right?

   19    A.   In here, yes.

   20    Q.   And that's what you were talking about in the "comments"

   21    field of your task list, right?

   22    A.   Correct.

   23    Q.   And you wanted everyone on the team to be very clear about

   24    the comments in your task list, correct?

   25    A.   By clear idea or a clear concept, I was referring to how
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 66 of 102 PageID #:54680
                                     Yang - cross by Alper
                                                                                    2849

     1   we should understand how to do the task.             It is not an idea

     2   related to whether or not we would use Motorola's code.                We

     3   had no idea at all at that timeframe to use this information.

     4   That idea simply did not cross our mind.             It did not exist in

     5   our mind.

     6   Q.    You wanted everyone to be clear about the comments,

     7   correct?

     8   A.    I still would like to emphasize on this point, for all the

     9   names listed in this table, those would be the engineers who

   10    would actually work on these tasks.           And I wanted to emphasize

   11    and explain to them how the functionalities should be done.

   12                And that is what we wanted to emphasize on, to focus

   13    on.   We had no intention to focus on whether or not Motorola's

   14    code would be used.       That idea simply did not exist in our

   15    mind.

   16    Q.    Right.   On PTX 544, you told all the engineers that Sam --

   17    so that's Sam Chia, right?

   18    A.    Correct.

   19    Q.    That "Sam Chia helped us add some comments," right?

   20    A.    Correct.

   21    Q.    And if anyone is not clear about the work, they should let

   22    you know, right?

   23    A.    Correct.

   24    Q.    And you sent this out, this document talking about how

   25    Motorola does frame sync, out to all the engineers, right?
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 67 of 102 PageID #:54681
                                     Yang - cross by Alper
                                                                                    2850

     1   You sent this out?

     2   A.   Correct.

     3   Q.   And it's still your testimony that you had no idea that

     4   "reuse when the current solution wouldn't work" referred to

     5   using Motorola confidential information?             That's still your

     6   testimony?

     7   A.   I would like to emphasize again as of now, the way we see

     8   or understand this sentence will mean that the original method

     9   which is bit comparison would not work well when the signals

   10    are weak or fading.       And that is something we needed to pay

   11    attention to.

   12                If that doesn't work well, we need to figure out if

   13    there would be other methods or more methods to address or

   14    resolve this issue even though you showed me something that

   15    included the word "Moto" or "Mot" just now.             And as I go back

   16    to read the sentence again after being shown with the

   17    information that mentioned Moto, I would still have the same

   18    understanding.

   19    Q.   And when this PTX 23 announcement on Page 23.6 talks

   20    about, it has a bullet or you see it has a bullet that says,

   21    "All this are new code"?

   22    A.   I see it.

   23    Q.   And when it talks for the L1 -- you see it says for the L1

   24    timer that Hytera is going to look into reusing a scaled-down

   25    solution?
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 68 of 102 PageID #:54682
                                     Yang - cross by Alper
                                                                                    2851

     1   A.   I see that sentence.

     2   Q.   And for carrier detector, it talks about possible reuse,

     3   do you see that?

     4   A.   I see it.

     5   Q.   And it's your testimony when the FPGA removal document

     6   that you received in July 2008 talks about reuse for all new

     7   code, you had no idea at all that that would be coming from

     8   Motorola?

     9   A.   I would like to emphasize again, according to my

   10    recollection, I worked on -- or my work was related in the --

   11    related to the CCL layer and DLL layer with respect to the

   12    prototype.     The FPGA portion was done by the hardware

   13    colleagues.     My rough understanding or general understanding

   14    is that our device could interoperate with Motorola's device.

   15    And we had a working prototype, and that is what the normal

   16    situation would be.

   17                In order to move things from FPGA to DSP, since these

   18    are two different chips and I do not work on FPGA, I did not

   19    have clear knowledge about the FPGA, but my understanding is

   20    that what would be simple on FPGA would be very troublesome or

   21    difficult when it is transferred or moved to DSP.

   22                It's like when we talk in Chinese, for something that

   23    we could explain with just one word in Chinese, it might take

   24    the whole sentence in English to explain that one simple word

   25    in Chinese.     And that is my understanding about what this
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 69 of 102 PageID #:54683
                                     Yang - cross by Alper
                                                                                    2852

     1   sentence is talking about.

     2              For something that does not work well when it comes

     3   to FPGA or when it comes to weak or fading signals, we had to

     4   consider whether or not we should reuse or whether or not we

     5   should use it at all or redo things related to FPGA or what

     6   this sentence talks about, or perhaps we should also consider

     7   using new methods.

     8              And as counsel are comparing or showing me these

     9   PowerPoints and tables together for comparison, I would need

   10    to say or explain that this is not something that we would do

   11    normally in the course of doing our work.             We would not look

   12    at documents in this way.

   13               For the work that the Malaysian team did, we would

   14    not -- or I would not look at them or look at the documents

   15    they worked on as detailed as, for example, a private detector

   16    to look for even the slightest signs for the flaws in their

   17    work.

   18               What we needed from the Malaysian team is that we

   19    wanted their help in terms of commercializing our products.

   20    We never thought or had doubt that anything that they have

   21    done would be inappropriate.          We simply wanted to make things

   22    great, and we would not have that idea that they would turn

   23    something that what's already great into something that would

   24    not be good.

   25    Q.   I think that was a "no," but I'm going to follow up.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 70 of 102 PageID #:54684
                                     Yang - cross by Alper
                                                                                    2853

     1                When you read this portion of PTX 23 on Page 6 where

     2   it talks about how, for instances where all new code are

     3   needed, there would be reuse, that did not indicate to you in

     4   any way that there would be -- the reuse would be of Motorola

     5   confidential information, correct?

     6   A.   That is correct.       When I see the word such as "recode" or

     7   "reuse," the idea that would come to my mind would be to use

     8   what has already been done for FPGA and move it over.                No

     9   other idea would come to my mind.

   10                 MR. ALPER:   I'm going to -- may I approach again,

   11    your Honor?

   12                 THE COURT:   Yes.

   13    BY MR. ALPER:

   14    Q.   Okay.    I've handed you Exhibit 2219.          And that's a Hytera

   15    internal email that was produced by Hytera?

   16    A.   I did not see this document when I was doing my

   17    preparation, but I believe it should be.

   18                 MR. ALPER:   Your Honor, move to admit PTX 2219.

   19                 THE COURT:   We'll give the witness an opportunity to

   20    examine the document.        And in the meanwhile, members of the

   21    jury, you have returned from lunch about two hours ago.                So

   22    we'll take another break.

   23          (Proceedings heard in open court.           Jury out.)

   24                 THE COURT:   Certainly, the interpreters need a break.

   25          (Recess from 2:43 p.m. to 3:01 p.m.)
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 71 of 102 PageID #:54685
                                     Yang - cross by Alper
                                                                                    2854

     1                THE COURT:   Please proceed.

     2   BY MR. ALPER:

     3   Q.   When we broke, we were looking at PTX 2219, Mr. Yu?

     4   A.   Correct.

     5   Q.   And this is a document with a Hytera HYT number on the

     6   right-hand lower corner that was produced by Hytera?

     7   A.   Correct.

     8                MR. ALPER:   Your Honor, move to admit PTX 2219.

     9                THE COURT:   It is received and may be published.

   10          (Plaintiff's Exhibit 2219 received in evidence.)

   11    BY MR. ALPER:

   12    Q.   Okay.    So here, I'm putting on the document camera PTX

   13    2219.    This is an email from Luo Zhongyuan on August 13th,

   14    2008, right?

   15    A.   Correct.

   16    Q.   And the recipients are Mr. Sam Chia, correct?

   17    A.   Yes.

   18    Q.   Mr. Y.T. Kok, right?

   19    A.   Yes.

   20    Q.   And yourself?

   21    A.   Correct.

   22    Q.   And on the cc. line is G.S. Kok, right?

   23    A.   Correct.

   24    Q.   And the email list for the DSP group of the DMR product

   25    development team?
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 72 of 102 PageID #:54686
                                     Yang - cross by Alper
                                                                                    2855

     1   A.   The software department, correct.

     2   Q.   And there's an attachment, "DMR R1 status," right?

     3   A.   Correct.

     4   Q.   And this attachment is a list of status and other

     5   information regarding the DMR product development, correct?

     6   A.   Correct.

     7   Q.   And at the time here in August 2008, you were working on

     8   DSP, right?

     9   A.   I am -- I was on that team, yes.

   10    Q.   I'd like to go to Page PTX 2219.           And this is now in the

   11    attachment of the task list.          And I'm looking here at some --

   12    part of the task list or the attachment that has feature

   13    names.    Do you see that?

   14    A.   I see that.

   15    Q.   And one of the features is VOX?

   16    A.   Correct.

   17    Q.   And VOX is implemented in the DSP, right?

   18    A.   Yes.

   19    Q.   And if we go over to the right to the "Notes" field, we

   20    see that it says, "There is a MOTO research document," right?

   21    A.   I see it.

   22    Q.   And if we go to the right of that, we see a link or a file

   23    path to a Hytera server, correct?

   24    A.   I see it.

   25    Q.   And in the file path is a folder called "Motorola," right?
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 73 of 102 PageID #:54687
                                     Yang - cross by Alper
                                                                                    2856

     1   A.   Yes.

     2   Q.   And there's a document in that folder called "VOX.doc,"

     3   right?

     4   A.   Yes.

     5   Q.   I'm going to hand you --

     6               MR. ALPER:    If I may approach, your Honor.

     7               THE COURT:    Yes.

     8   BY MR. ALPER:

     9   Q.   I've handed you Exhibit PTX 861.           This has already been

   10    admitted.     I'm going to go to the metadata at the end which

   11    we've attached to PTX 861.         And this is the metadata that came

   12    from Hytera when it produced PTX 861.            And you can see the

   13    file name in that metadata is VOX.doc?

   14    A.   Yes.

   15    Q.   And the creation date is 9/10/2008?

   16    A.   Yes.

   17    Q.   And if we look at the document, PTX 861, we see that this

   18    is a Motorola document that concerns VOX, right?

   19    A.   Yes.

   20    Q.   And you can see this is a Motorola confidential and

   21    proprietary document, right?

   22    A.   Yes.

   23    Q.   And you can also see that there has been an attempt to

   24    strike through the Motorola logo and the, where it says

   25    Motorola confidential and proprietary, correct?
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 74 of 102 PageID #:54688
                                     Yang - cross by Alper
                                                                                    2857

     1   A.   I see that.

     2   Q.   And if we go back to the email and attachment PTX 2219

     3   that you received and go to Page 9, you saw that VOX.doc

     4   document back when you were working on DSP, right?

     5   A.   I have not seen it.

     6   Q.   Okay.    If we look at the VOX.doc document, and now we're

     7   going to go to, this is PTX 861.8, we see a Section 1.7 called

     8   "Document references," right?

     9   A.   I see it.

   10    Q.   And this refers to a document called, a single document

   11    called Matrix mid-tier ergonomics V3.doc, correct?

   12    A.   Yes.

   13    Q.   And Matrix, that's Motorola's internal name for its

   14    internal DMR research and development project, right?

   15    A.   I'm not particularly clear about it, but it seems that

   16    G.S. or somebody else had mentioned that when they were

   17    chatting with us in passing that internally when they did

   18    their work over there, they would give a term or a name such

   19    as a nickname to their projects.           I have some recollection

   20    about that, but I do not know if this pertains to what you're

   21    talking about.

   22    Q.   So you and your colleagues back in the 2008, 2009, 2010

   23    timeframe, you knew that Matrix referred to the internal code

   24    name for Motorola's internal research and development project

   25    for DMR, correct?
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 75 of 102 PageID #:54689
                                     Yang - cross by Alper
                                                                                    2858

     1   A.   I remember G.S. Kok mentioned it once when he joined the

     2   company.     And I'm not sure when he joined the company.             And he

     3   mentioned that once when we were chatting.             I do not have a

     4   vivid or a lot of recollection about this.             I also do not know

     5   if other colleagues have a strong recollection or impression

     6   about this.

     7               MR. ALPER:    May I approach, your Honor?

     8               THE COURT:    Yes.

     9   BY MR. ALPER:

   10    Q.   I've handed you PTX 2221.         Is this an email that you sent

   11    during your work at Hytera?

   12    A.   Yes.

   13    Q.   And was this produced from Hytera's files?

   14    A.   Yes.

   15                MR. ALPER:    Move to admit PTX 2221, your Honor.

   16                THE COURT:    It is received and may be published.

   17          (Plaintiff's Exhibit 2221 received in evidence.)

   18    BY MR. ALPER:

   19    Q.   Here we have PTX 2221.        This is an email from you to the

   20    DMR DSP software group, correct?

   21    A.   Yes.

   22    Q.   And you sent it on June 26th, 2008.            That's a couple of

   23    days after Mr. Chia joined Hytera, correct?

   24    A.   Correct.

   25    Q.   And in your email to the software group, you say, "Dear
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 76 of 102 PageID #:54690
                                     Yang - cross by Alper
                                                                                    2859

     1   all.    Mr. Kok" -- that's G.S. Kok?

     2   A.     Yes.   Yes.

     3   Q.     You say, "Mr. Kok wants our products to have good names,

     4   not so sample like DMR.        He said in Moto, they call the

     5   project 'Matrix' and call the portable 'Neo' and the mobile

     6   Morpheus.'"

     7   A.     Yes.   Now I remember this.      It seems that Sam mentioned

     8   this when we were chatting with him when he just joined the

     9   company, so the answer is yes.

   10    Q.     And the DSP software group that you sent this to, those

   11    are engineers who did not come from Motorola?

   12    A.     This software department here included Y.T. and Sam as

   13    well as other Chinese employees.

   14    Q.     And that's what I was going to ask.          This software email

   15    list for the software group, that included Chinese Hytera

   16    employees, correct?

   17    A.     Correct.

   18    Q.     And you wrote this email to them in English, right?

   19    A.     Yes.

   20    Q.     Let's go back to PTX 861.       And we're back looking at the

   21    document references where it says, "Matrix mid-tier ergonomics

   22    V3.doc."

   23                  And you'd agree that anyone at Hytera who was looking

   24    at this document references section would know that this

   25    document refers to an internal design and development document
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 77 of 102 PageID #:54691
                                     Yang - cross by Alper
                                                                                    2860

     1   of Motorola for Motorola's DMR products, correct?

     2   A.   I would like to emphasize one thing.            After the Malaysia

     3   team joined Hytera, they encouraged us or even requested us to

     4   write documents and emails or communicate in English.                And

     5   everybody's English is not very good.

     6              And you can imagine the situation when you understand

     7   a little bit of Chinese and there is a leader assigned to you

     8   or to your team who only speaks English and -- who only speaks

     9   Chinese, and he would ask that you conduct your work or write

   10    emails in Chinese.       Imagine that situation.        You can then feel

   11    how we -- how we had felt back then.

   12               And another thing is that this email was sent by Luo

   13    Zhongyuan.     I would doubt that if anyone who had received this

   14    email would even take a look at the email.             And first of all,

   15    even though this email was sent by me, I would doubt that if

   16    people who received or were sent with this email would take a

   17    look if it did not concern them or the work they were doing at

   18    that time.     That is one thing.

   19               Another thing is that I would also doubt if they

   20    would even associate what was written in the email with what

   21    you just described.       That's another thing.

   22               And everybody would associate something with

   23    different things.       And for the specific association or what

   24    would come to people's mind, you have to ask different or

   25    specific people.       That is the explanation I would like to
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 78 of 102 PageID #:54692
                                     Yang - cross by Alper
                                                                                    2861

     1   offer.

     2                And for us, the fact that we were requested or even

     3   forced to conduct our work or write email in English, that was

     4   something that was very painful, and I would ask that you try

     5   to imagine how painful it was for us.

     6   Q.   Is it your testimony that the engineers at Hytera would

     7   have no idea --

     8                THE COURT:   Just a minute, counsel.

     9                The question called for a conclusion.          The answer of

   10    the witness is, my conclusion is not everyone.

   11    BY MR. ALPER:

   12    Q.   Okay.    Is it your testimony that the engineers that you

   13    sent your email PTX 2221 to would not understand what the

   14    Matrix mid-tier ergonomics V3 document refers to; and more

   15    specifically what I mean is that it refers to Motorola, a

   16    Motorola internal design and development document?

   17                 THE COURT:   You have narrowed the question.

   18    BY THE WITNESS (through interpreter):

   19    A.   My testimony is that I do not know what they would think.

   20    Everybody thinks in their own way.

   21                 MR. ALPER:   May I approach again, your Honor?

   22                 THE COURT:   Yes.

   23    BY MR. ALPER:

   24    Q.   Okay.    I've handed you previously admitted PTX 573.             And

   25    if we look at the first page of PTX 573, this is another copy,
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 79 of 102 PageID #:54693
                                     Yang - cross by Alper
                                                                                    2862

     1   do you agree it's another copy of the same document PTX 861

     2   that we were just looking at before?

     3   A.   What's the question?

     4   Q.   Is this another -- is PTX 573 that I just handed you

     5   another copy of the same document that we were originally

     6   looking at about Motorola VOX that's labeled PTX 861?

     7   A.   Looking at the first page, they look the same.              However, I

     8   have not had a chance to go through the details in this

     9   document.     And I would like to say that for us, when we write

   10    documents or write codes, we tend to use a template.

   11                For example, if I am to write a software

   12    specification or description, I would probably take a previous

   13    template or document and write the content based on that

   14    template or previous document.          This is something that is seen

   15    very often or done very often when we do our work.               So for

   16    these two documents, I can only say that looking at the first

   17    page, they look the same.

   18    Q.   And if we look at the one I just handed you, PTX 573, just

   19    for reference on Page 573.7, you can see it also has a

   20    document reference to the Matrix mid-tier ergonomics V3.doc?

   21    A.   Yes.

   22    Q.   And by the way, the Matrix mid-tier ergonomics V3.doc in

   23    these documents, that doesn't have the strikethrough, right?

   24                INTERPRETER LIN:      "That doesn't have the" --

   25                MR. ALPER:    The -- it's not struck through.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 80 of 102 PageID #:54694
                                     Yang - cross by Alper
                                                                                    2863

     1   BY THE WITNESS (through interpreter):

     2   A.   That's correct.

     3   BY MR. ALPER:

     4   Q.   If we go back to the metadata for PTX 861, the custodian

     5   for that PTX 861 is Deyou Zhu?

     6   A.   Yes.

     7   Q.   And Deyou Zhu is a software engineer at Hytera?

     8   A.   Yes.

     9   Q.   And then if we look at the metadata for PTX 573, you can

   10    see that this is a -- the custodian is Jun Qin?

   11    A.   Yes.

   12    Q.   And Jun Qin is a software engineer at Hytera?

   13    A.   Yes.

   14    Q.   And when Jun Qin saw this document, he saved it as

   15    "MotorolaVOX.doc," right?

   16                MR. CLOERN:     Objection, your Honor.        He's being asked

   17    to speculate about what another witness did or didn't do.                  I

   18    suppose he can talk about what the metadata says.

   19                THE COURT:    Sustained.     Rephrase the question.

   20    BY MR. ALPER:

   21    Q.   The file name that this document had on Jun Qin's computer

   22    was MotorolaVOX.doc, correct?

   23                THE COURT:    You may answer the question.

   24                INTERPRETER LIN:      I'm sorry?

   25                THE COURT:    You may answer the question.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 81 of 102 PageID #:54695
                                     Yang - cross by Alper
                                                                                    2864

     1               THE WITNESS (through interpreter):          Do I need to

     2   answer?

     3               THE COURT:    Yes.

     4               THE WITNESS (through interpreter):          Yes.

     5   BY MR. ALPER:

     6   Q.   And both the document called VOX.doc on Deyou Zhu's

     7   computer and the document called MotorolaVOX.doc on Jun Qin's

     8   computer bear a creation date of September 10, 2008, correct?

     9   A.   Yes.

   10    Q.   And do you know whether Mr. Jun Qin believed that this

   11    document that we looked at, this is PTX 573 with the reference

   12    to the Matrix mid-tier ergonomics V3 doc, do you know whether

   13    he believed that this was a Motorola document concerning VOX?

   14    A.   I'm not Jun Qin.       I do not know what specifically he would

   15    have had in his mind when he saw this.

   16    Q.   If we go back to the email with the attachment, we were

   17    looking at the Moto research document called VOX -- or

   18    withdrawn.

   19                We were looking at the file path to the Hytera server

   20    with the Motorola research document called VOX.doc.               Do you

   21    recall that?

   22    A.   Yes.

   23    Q.   And you can see someone clicked on this because it's a

   24    different color link?

   25    A.   I see it.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 82 of 102 PageID #:54696
                                     Yang - cross by Alper
                                                                                    2865

     1   Q.    And that's a feature that relates to the DSP functions

     2   that you were the group lead on, right?

     3   A.    Yes.

     4   Q.    And if we look at the cover email for PTX 2219, you'd

     5   agree that there are four engineers who are specifically

     6   identified by name in the "to" line that this email was sent

     7   to?

     8   A.    Yes.

     9   Q.    And you are the only one, the only Hytera engineer

   10    identified by name who did not come from Motorola, correct?

   11    A.    It's like this.     Those names Rentao, R-e-n-t-a-o, and

   12    Zhuguo Fu, Z-h-u-g-u-o F-u, these two are also our Chinese

   13    employees.

   14    Q.    Thank you for correcting me on that.           You were one of

   15    three of the engineers on the "to" line that did not come from

   16    Motorola, right?

   17    A.    Yes.

   18    Q.    And is it still your testimony that you were surprised

   19    that Hytera had any Motorola confidential information?

   20    A.    I said that the first time I was informed of this, I felt

   21    surprised.     So yes, that is my testimony.

   22    Q.    Would you agree then, do you know whether Mr. Jun Qin

   23    would be surprised?

   24    A.    I would like to offer my explanation.           I see that you keep

   25    mentioning the word "Motorola" by referencing different or
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 83 of 102 PageID #:54697
                                     Yang - cross by Alper
                                                                                    2866

     1   various documents.       And I would like to say that Motorola also

     2   works on two-way radios.         And they were or are considered as

     3   number one or the leader in this industry.

     4              For everyone working on products in this area, it's

     5   natural for us to look into Motorola's products and to learn

     6   from them.     It is a normal process or practice for us to

     7   gather information about competitors from either exhibitions

     8   or the internet or from our distributors.             And we would put

     9   together the information we have gathered in order to

   10    understand other people's products or even learn from them.

   11               It's quite normal for everyone across different

   12    industries.     It happens in all industries.          For example, for

   13    some company working in mobile handset manufacturing or

   14    industry, they would naturally learn from companies such as

   15    Apple, Samsung, or Nokia.         It's quite normal for everyone in

   16    the industry.

   17               So for me in the industry, the fact that the word

   18    "Moto" or "Motorola" appears, it is quite normal.               At least

   19    for me, I didn't feel that there was any issue with that.                  And

   20    this is what I would like to explain or elaborate on since

   21    counsel has been mentioning or using the word "Motorola"

   22    constantly, and I hope that everyone here, present here, could

   23    understand my understanding.

   24    Q.   Does --

   25    A.   It might be helpful to understand this issue or matter.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 84 of 102 PageID #:54698
                                     Yang - cross by Alper
                                                                                    2867

     1   Q.   Does -- having Motorola's confidential and proprietary

     2   technical information, is that normal business in your

     3   industry?

     4   A.   This is not an issue related to any single or specific

     5   industry.     Sometimes when we obtain information from trade

     6   shows or exhibitions or when we download something from the

     7   internet, sometimes the information would contain words such

     8   as "confidential" or "secret" on documents or the information.

     9   That is quite normal.

   10                And sometimes for engineers, since they might not

   11    have the ability to determine the importance of a certain

   12    piece of information or a certain document, they might just

   13    label it as confidential.

   14                And this is what I would like to explain on about the

   15    word or the use of the word "confidential."             One might not be

   16    that sensitive to the use of the word "confidential."                And

   17    this is my personal feeling that I would like to explain to

   18    everyone present here.

   19    Q.   It's your testimony that it is okay for Hytera to have a

   20    software requirement specification that is labeled "Motorola

   21    confidential and proprietary"?          Is that a yes?

   22    A.   My answer is that we were unable to determine if it was

   23    confidential but, of course, if it is confidential, it is

   24    wrong to have such a document.          But my issue or my problem was

   25    that I did not know whether it was confidential, nor did our
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 85 of 102 PageID #:54699
                                     Yang - cross by Alper
                                                                                    2868

     1   engineers know or understand whether it was confidential or

     2   not.    And since the word is deleted or stricken out, it is

     3   even more difficult to make that determination.

     4               Usually when we see a Word document, we see the final

     5   version.     We would not see the various drafts that were

     6   prepared along the process.         And this is what I would like to

     7   emphasize on.      I also would like to emphasize that I would not

     8   think it is right or correct behavior to be in possession of

     9   somebody else's confidential information.

   10                Also, the word "confidential" appears in the header

   11    instead of the main body of the document.             I would think that

   12    many people would just pay attention to what is in the main

   13    body of a document instead of what is listed in the header

   14    when they review a document.          And this is what I would like to

   15    emphasize on.      There would be a lot of factors for

   16    consideration when it comes to that determination.

   17    Q.     And you know, Mr. Yu, that when Deyou Zhu and Jun Qin saw

   18    the document references which is not struck through and saw

   19    this reference to the Matrix ergonomics document, they knew,

   20    because of your email to the team, they knew this referred to

   21    an internal Motorola design and development specification,

   22    correct?

   23                MR. CLOERN:     Objection, your Honor.        It assumes facts

   24    not in evidence about what Mr. Jun Qin and --

   25                THE COURT:    It calls for speculation.         If the
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 86 of 102 PageID #:54700
                                     Yang - cross by Alper
                                                                                    2869

     1   question were to deal with a reasonable inference drawn on an

     2   observation, what one saw, what one heard, what one felt, what

     3   one touched, what one smelled, could you draw a reasonable

     4   inference and, if so, what would be the reasonable inference,

     5   one way to put the question that would avoid mind reading.

     6               MR. ALPER:    Yes.    I will rephrase, your Honor.

     7   BY MR. ALPER:

     8   Q.   It would be reasonable to infer that Jun Qin, when he read

     9   this document, understood the reference to "Matrix" to refer

   10    to the Motorola, a Motorola internal design and development

   11    document, correct?

   12    A.   I am not Jun Qin.       I would not know what he would have

   13    thought and whether or not he would connect these two.                And I

   14    also do not know if he even looked at this email.               I am not

   15    Jun Qin.     I am unable to answer this question.

   16    Q.   You testified on direct about PTX 814.            This is the email,

   17    we looked at it a moment ago, from Mr. Chia to a number of

   18    Hytera engineers and copying you.           Do you recall that?

   19    A.   Yes.

   20    Q.   And I'm realizing now that I may have over-highlighted

   21    this version of it.       I want to ask you -- well, withdrawn.

   22                I think you testified that he was -- Mr. Chia was

   23    sending out this DmrDspLib.library?

   24    A.   I would like to ask why people were laughing just now.

   25    Q.   Oh, I had made a joke about how I have -- how I put too
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 87 of 102 PageID #:54701
                                     Yang - cross by Alper
                                                                                    2870

     1   much highlighting on the email.

     2   A.   Okay.    Understood.

     3   Q.   Because now it looks like I really want to draw your

     4   attention to this sentence, but it's not the way it works.

     5   I'll move on.

     6                Where was the source code for the DmrDspLib.library

     7   stored?

     8   A.   When we were doing our work back then, we believed that

     9   the source code was stored in Sam's computer.

   10    Q.   Okay.    His personal computer?

   11    A.   I do not know about a specific situation.             That is just my

   12    guess.

   13    Q.   And you have something called the SVN; it's a server that

   14    you store source code on?

   15    A.   Yes.

   16    Q.   And the SVN keeps a log of what revisions are made to the

   17    source code, right?

   18    A.   Yes.

   19    Q.   But if I understand your testimony correctly, you're

   20    saying that the source code for the DmrDspLib library was not

   21    on the SVN?

   22    A.   And yes, and according to my memory, for this part of the

   23    source code, I chatted about -- on this with Sam.               Sam told me

   24    that he would not put this part of the source code on the SVN

   25    because it is quite risky to put all the codes on the server.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 88 of 102 PageID #:54702
                                     Yang - cross by Alper
                                                                                    2871

     1   I chatted with him about this, according to what I remember.

     2              Also, with respect to the FEC code we talked about

     3   earlier, I don't know if you remember it, we also put that

     4   part of the code, the FEC code, into another special folder.

     5   And that is what we did back then.           I have such a

     6   recollection.

     7   Q.   Where was that special folder located?

     8   A.   That, I do not remember clearly.

     9   Q.   Was it a folder that only Sam had access to, or did other

   10    people, the other engineers at Hytera besides Sam have access

   11    to it?

   12    A.   The specific folders were for all the folders.              With

   13    respect to the different levels of access and authorization,

   14    if it is something that is really important, we can ask our

   15    SCM to provide specific evidence pertaining to that.

   16               And this is something that happened more than ten

   17    years ago.     I do not have a clear memory, so it's hard for me

   18    to provide an answer as of now.          I do not want to answer this

   19    in order -- because I do not want to cause misunderstanding.

   20    Q.   Now, you need the source code in order to make changes to

   21    the software once it's been compiled into a library, correct?

   22    A.   Your understanding is accurate.

   23               THE COURT:     The source code is the key?

   24               THE WITNESS (through interpreter):           Source codes are

   25    written by human beings, and they can be read by human beings.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 89 of 102 PageID #:54703
                                     Yang - cross by Alper
                                                                                    2872

     1   It is like after we write many novels or many paragraphs of it

     2   and we want to upload the contents along with possibly the

     3   pictures in those novels, we have to do something to the

     4   format.

     5              And so it's for the source code, we have to compile

     6   it into a library file which is similar to the concept of a

     7   zipped file.      For a zipped file or a library file, if you

     8   can -- those cannot be opened.          And if you cannot open those

     9   files, you cannot do anything to it.

   10               I don't think my analogy here is very good but the

   11    main --

   12               THE COURT:     It isn't.     Is the source code the key?

   13               INTERPRETER LIN:       There are still some remaining

   14    sentences of his answer.         Should I translate that first?

   15               THE COURT:     Yes.    Please do so.

   16               THE WITNESS (through interpreter):           The main point is

   17    that the source code, source codes are written by human

   18    beings.    And human beings can edit and program the source

   19    code, but when it is compiled into a library file from the

   20    source code, we would not be able to do anything to it.

   21    However, the idea or the expression that the source code is

   22    the key would not be a very good analogy.

   23               THE COURT:     Proceed.

   24    BY MR. ALPER:

   25    Q.   And so if you wanted to make a change to the software for
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 90 of 102 PageID #:54704
                                     Yang - cross by Alper
                                                                                    2873

     1   DmrDspLib.lib, you'd need the source code for that, right?

     2   A.   Your statement is correct.

     3   Q.   And you'd agree that it's risky to keep the only copy of

     4   the source code on someone's personal computer or laptop

     5   because there's no backup if it's lost, right?

     6   A.   Generally speaking, that should be the case.

     7   Q.   There are over 15,000 lines of code for the DMR DSP

     8   library, right?

     9   A.   I do not know specifically how many lines.

   10    Q.   You've never seen the source code for the DMR DSP library?

   11    A.   That's correct, I have not.

   12    Q.   And as the leader of the DSP team, is that normal to you?

   13    A.   The volume of the DMR code is quite large.             And after I

   14    took on the management role, I would not look at the DSP code,

   15    nor would I look at any other code.           And it is very time-

   16    consuming to look at the code, so I simply did not have time

   17    to look at each and every code.

   18    Q.   Now, it's against Hytera's policy to keep the only copy of

   19    source code on someone's personal computer as opposed to the

   20    SVN, correct?

   21    A.   Actually, prior to the Malaysia team joining the company,

   22    the engineers would keep the code on their working PC.                And

   23    after they joined the company, they imposed such requirements;

   24    for example, communicating or writing emails in English or

   25    putting the code on the SVN.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 91 of 102 PageID #:54705
                                     Yang - cross by Alper
                                                                                    2874

     1               So I would say that if he did not put the code on the

     2   SVN, it was against the rules of the Malaysian team, but it

     3   would not be against the rules of Hytera that we already had

     4   in place.

     5   Q.   And you and your team kept other source code on the SVN,

     6   right?

     7   A.   Yes.

     8   Q.   And there's a lot of other source code on the SVN, right?

     9   A.   I think so.

   10    Q.   And you testified that the reason that Mr. Chia gave you

   11    as to why he didn't put the DMR DSP library source code on the

   12    SVN was he was worried that that would make it easier for

   13    competitors to steal it?

   14    A.   Sam told me that there would have been issues related to

   15    security or safety if we had put all the codes on the SVN.                  I

   16    would think that what he meant would include what you just

   17    stated, so the answer is yes.

   18    Q.   And you accepted that reason?

   19    A.   I would like to emphasize that it is not an issue about

   20    whether we accept it or not.          It is the situation similar to

   21    being asked to write emails in English.             He was -- or they

   22    were the people in charge of the project at that time.

   23                If they made such a decision, we as the engineers on

   24    the team should follow through pertaining to their decisions.

   25    And the engineers should follow whatever comes down from the
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 92 of 102 PageID #:54706
                                     Yang - cross by Alper
                                                                                    2875

     1   leadership because they were responsible or in charge of the

     2   projects at that time.

     3   Q.   Weren't you afraid that all of the other source code on

     4   the SVN could be stolen?

     5   A.   I understood what he was trying to say partially.               And the

     6   reason according to my understanding is that if we put the

     7   codes on the server, if any part of the code is missing, it

     8   would make the remaining part of the code unvaluable.

     9              And it is like putting all the source code of the

   10    library files on the server.          If anyone takes out or removes

   11    any part of the source code of the library, it would achieve

   12    that result, meaning that reducing or even removing the entire

   13    value of the code.       And the core part or the core focus is not

   14    whether or not all the codes are on the SVN, it is more like

   15    if you take out a portion, it will make the remaining portion

   16    unvaluable -- valueless.

   17    Q.   But Hytera hasn't had the source code for the DMR DSP

   18    library for many years.        Does that mean that it's valueless?

   19               INTERPRETER LIN:       I'm sorry, counsel?

   20    BY MR. ALPER:

   21    Q.   Hytera has not had the source code for the DMR DSP library

   22    for many years.      Does that mean it is valueless?

   23    A.   Your question sounds odd.         At that time, we did have all

   24    the codes and even today, even that part is missing, it would

   25    not make us believe or think that the remaining codes are
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 93 of 102 PageID #:54707
                                     Yang - cross by Alper
                                                                                    2876

     1   valueless.

     2              And according to my understanding of what Sam was

     3   trying to do, it is like the situation when you have a car and

     4   if you take out certain parts from the car, for example, the

     5   two wheels or the steering wheel, it would make it worthless

     6   or valueless if someone is to steal or take the car.

     7              And that was the purpose Sam wants -- wanted to

     8   achieve.     It doesn't mean that one part of the code is taken,

     9   it would lead to the thinking or the idea that the remaining

   10    portions will be valueless.         So for your question, I do not

   11    quite understand what you're trying to get at.

   12    Q.   Isn't it correct that the Hytera engineers knew that the

   13    reason that Mr. Chia was keeping the source code for these

   14    libraries on his laptop was because it was Motorola code?

   15    A.   I would like to emphasize one point.            I myself did not

   16    think of that.      And also, other engineers have not talked

   17    about that or mentioned that to me.           They did not tell me or

   18    even remind me if there is any connection between what Sam

   19    kept on his personal laptop versus what would have been or

   20    what would have come from Motorola.

   21               I would like to emphasize that I myself did not think

   22    in that way, nor have other engineers talked about it or

   23    reminded me of that scenario.

   24    Q.   Is your answer the same for the libraries that Peiyi Wong

   25    was sending out?
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 94 of 102 PageID #:54708
                                     Yang - cross by Alper
                                                                                    2877

     1   A.   The work that Wong Peiyi was doing had nothing to do with

     2   me, and I did not know about this until this case.               And I

     3   cannot comment on what other people might have thought.                I

     4   have no knowledge about this.

     5               MR. ALPER:    May I approach, your Honor?

     6               THE COURT:    Yes.

     7   BY MR. ALPER:

     8   Q.   I've handed you PTX 47.        And is this an email between

     9   Hytera employees?

   10    A.   I have not seen this document before.            May I have a moment

   11    to review it?

   12    Q.   Certainly.

   13          (Pause.)

   14    A.   According to what I remember for documents like this,

   15    there should be a page attached to them containing information

   16    such as the metadata information.

   17    Q.   And you can see from the "to" and "from" lines on the

   18    emails, those are Hytera email addresses?

   19                MR. CLOERN:     Objection, your Honor.        The witness has

   20    requested the metadata information associated with the

   21    document.

   22                THE COURT:    Motorola has the witness at the moment.

   23    The objection is overruled.

   24    BY THE WITNESS (through interpreter):

   25    A.   Yes, these are Hytera employees.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 95 of 102 PageID #:54709
                                     Yang - cross by Alper
                                                                                    2878

     1   BY MR. ALPER:

     2   Q.   And you can see that they are emailing each other back and

     3   forth?

     4   A.   Yes.    It seems that this document contains many emails.

     5   Q.   And you can see there's an HYT number down in the lower

     6   right-hand corner indicating this was produced from Hytera's

     7   files?

     8   A.   Yes, I see it.

     9               MR. ALPER:    Your Honor, move to admit PTX 47.

   10                THE COURT:    How many pages does it consist of?

   11                MR. ALPER:    It is an email thread that has 14 pages

   12    and then a translation.

   13                THE COURT:    It is received and may be published.

   14          (Plaintiff's Exhibit 47 received in evidence.)

   15    BY MR. ALPER:

   16    Q.   So here is PTX 47.       And I'm going to go to a couple of the

   17    pages in the email.       It's got a Chinese version and then an

   18    English translation.        And here we first see -- I'm going to

   19    point you to -- I'm looking at the English translation.                This

   20    is PTX 47.21.      The Chinese version, if you'd like to look at

   21    that, is PTX 47.7.

   22                And this is an email on August 30th, 2011, from

   23    Wang Jing Ting to Y.T. Kok copying Huang Peiyi and a few other

   24    engineers?

   25    A.   Yes.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 96 of 102 PageID #:54710
                                     Yang - cross by Alper
                                                                                    2879

     1   Q.   And Wang Jing Ting did not come from Motorola, correct?

     2   A.   Correct.

     3   Q.   And Zhuguo Fu and Xiewei Sheng did not come from Motorola

     4   either, right?

     5   A.   Correct.

     6   Q.   And the email starts off saying, "Hi, Y.T.             We have talked

     7   about the application of RAF on dPMR."            Do you see that?

     8   A.   I see this sentence.

     9   Q.   And RAF, that's one of the libraries that's based on

   10    Motorola code, right?

   11    A.   For this part, I do not have a clear understanding because

   12    I was not responsible for this part of the work.               I have heard

   13    of this, come across this when I was doing my preparation.                  If

   14    you want to know the details, please ask the relevant

   15    colleagues.

   16    Q.   It's your understanding from your preparations that the

   17    RAF functionality is based on Motorola code?

   18    A.   Actually, for this part of the code, I know that some of

   19    the codes were related to Motorola's code, but I really or

   20    truly do not remember if this part was the one that I am aware

   21    of or that I come across during my preparation.              I really

   22    don't have much recollection about the code here.

   23    Q.   And RAF, that's a feature in DMR, Hytera's DMR products,

   24    right?

   25    A.   It's a part of the software.
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 97 of 102 PageID #:54711
                                     Yang - cross by Alper
                                                                                    2880

     1   Q.   And it's a part of the CPA, the common platform

     2   architecture, right?

     3   A.   Yes.

     4   Q.   And here in this email, they're talking about, they're

     5   saying that the, "We agree" -- they say, "We agree that the

     6   RAF of CPA is applicable to the dPMR software."              Do you see

     7   that?

     8   A.   I see that sentence.

     9   Q.   And then down below that, they say, "PE," or Peiyi Wong,

   10    "is on leave currently, and you don't have the RAF source

   11    code."    Do you see that?

   12    A.   I see that.

   13    Q.   And that's because Peiyi Wong kept certain source code

   14    just on her personal computer or laptop, right?

   15    A.   Based on this sentence, that should be the case, but the

   16    truth is that I was not in charge of this part, and I am not

   17    familiar with this.       So it's better for me to not answer your

   18    question in order to prevent any misunderstanding.

   19                THE COURT:    What is the date of the exhibit that you

   20    are looking at?

   21                THE WITNESS:     August 30th, 2011.

   22    BY MR. ALPER:

   23    Q.   And down below that, the email says, "We will hear

   24    Peiyi Wong's opinion on the application of RAF on dPMR after

   25    he's back," referring to Ms. Peiyi Wong, correct?
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 98 of 102 PageID #:54712
                                     Yang - cross by Alper
                                                                                    2881

     1   A.   Based on my understanding of this sentence, that should be

     2   the case.

     3   Q.   Okay.    Now I'd like us to turn to one other page in this

     4   email.    I'm going to 47.15.       This is now an email from Wang

     5   Jing Ting to Y.T. Kok now on -- a few days later, about a week

     6   later, September 6, 2011.         Do you see that?

     7   A.   Yes.

     8   Q.   And Wang Jing Ting says, "Hi, Y.T.           We have discussed the

     9   application of RAF on dPMR products with you and come to the

   10    following conclusions."        Do you see that?

   11    A.   I see it.

   12    Q.   And it goes on to say, "RAF will not be applied to dPMR

   13    products due to the following reasons."             Do you see that?

   14    A.   I see the sentence.

   15    Q.   And just for context, dPMR products, those are different

   16    than DMR products, right?         That's a separate product line?

   17    A.   That is correct.

   18    Q.   And so what they're considering here is whether to use the

   19    DMR RAF on this separate Hytera product line called dPMR,

   20    right?

   21    A.   I have emphasized several times I was not the person who

   22    wrote this email, and I am not familiar with the work listed

   23    here, and I also do not have understanding about what is

   24    discussed here.      If you really have to ask me such a question,

   25    I can simply provide you with an answer simply based on my
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 99 of 102 PageID #:54713
                                     Yang - cross by Alper
                                                                                    2882

     1   guess and speculation.        And to go back to this sentence you

     2   just had me look at, the answer would be yes.

     3   Q.   And then underneath when Wang Jing Ting talks about why

     4   Hytera will not be applying RAF to dPMR, Wang Jing Ting says

     5   one of the reasons is, "Due to the sensitive relationship

     6   between RAF and Motorola, the distribution and application

     7   scope of RAF shall be minimized."           Do you see that?

     8   A.   I see the sentence.

     9   Q.   And it's reasonable, reasonable to infer that back during

   10    the development of the DMR products that Hytera engineers who

   11    were not from Motorola believed that there was a sensitive

   12    relationship between the RAF code and Motorola, correct?

   13    A.   I would like to emphasize that I am not Wang Jing Ting.                 I

   14    did not write this email.         I do not understand what he

   15    specifically meant by using the words such as "sensitive" or

   16    "relationship," so I cannot provide an answer based on that.

   17               And first of all, I do not know what he meant when

   18    writing this email, so for the specific detail or information,

   19    please ask him.      But if you really have to ask me, I would say

   20    that our company is a competitor for Motorola.              Motorola and

   21    our company are competitors.          So it also relates to how you

   22    define the word or the understanding of the word "sensitive."

   23               In a broader sense, I would say that all -- the

   24    relationship among all competitors in a given industry would

   25    all be sensitive.       And I would like to emphasize again, I did
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 100 of 102 PageID #:54714
                                      Yang - cross by Alper
                                                                                     2883

     1    not write this email.       I do not know what the author of this

     2    email meant.     And I can only speculate if you really have to

     3    ask me.    And I don't think I am the best or the most

     4    appropriate person to answer this question.

     5               THE COURT:     Can you ask a question that will take a

     6    one-minute answer so we can stop at 4:30?

     7               MR. ALPER:     That is a good question, your Honor.             I

     8    will ask one more question.

     9               THE COURT:     Will it take a minute to ask?

    10               MR. ALPER:     It will take one minute, I think.           I'll

    11    make it a yes or no.

    12               THE COURT:     Proceed.

    13               MR. ALPER:     Thank you, your Honor.

    14               THE COURT:     Did you interpret that?

    15               THE WITNESS (through interpreter):           I will try to be

    16    short with my answer.

    17               THE COURT:     Proceed.

    18    BY MR. ALPER:

    19    Q.   You know that the reason why there's a sensitive

    20    relationship between RAF and Motorola is because RAF is based

    21    on Motorola's source code, correct?

    22    A.   I would not be able to answer this under one minute.

    23               I would like to talk about facts based on the facts.

    24    The fact that we know that a part of our DSP code does contain

    25    Motorola's source code, that is a fact, and that would make
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 101 of 102 PageID #:54715

                                                                                     2884

     1    the entire process sensitive.

     2               However, that is the DSP part, but we are looking at

     3    another part of the code right now.           And for this part, I

     4    really do not have a clear understanding.            And I did not write

     5    this email.     I am not familiar with this part.           I would not be

     6    able to provide an answer.

     7               THE COURT:     Let's end it there for the day.          You'll

     8    have additional questions tomorrow, counsel?

     9               MR. ALPER:     Yes, your Honor.

    10               THE COURT:     And then on redirect as well?

    11               MR. CLOERN:     Yes, your Honor.

    12               THE COURT:     All right.     Members of the jury, please

    13    return tomorrow at 10:00 o'clock.          The witness will return at

    14    10:00 o'clock.      The interpreters will return at 10:00 o'clock.

    15    And the Court will return at 10:00 o'clock.

    16          (Proceedings recessed from 4:32 p.m. to 10:00 a.m.)

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case: 1:17-cv-01973 Document #: 799 Filed: 12/20/19 Page 102 of 102 PageID #:54716



     1                              C E R T I F I C A T E

     2              I, Judith A. Walsh, do hereby certify that the

     3    foregoing is a complete, true, and accurate transcript of the

     4    proceedings had in the above-entitled case before the

     5    Honorable CHARLES R. NORGLE, SR., one of the judges of said

     6    Court, at Chicago, Illinois, on December 10, 2019.

     7

     8    /s/ Judith A. Walsh, CSR, RDR, F/CRR                   December 11, 2019

     9    Official Court Reporter

    10    United States District Court

    11    Northern District of Illinois

    12    Eastern Division

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
